Exhibit 10.1

Execution Version

INVESTMENT AGREEMENT

by and between

TPG RE FINANCE TRUST, INC.,

and

PE HOLDER, L.L.C.

Dated as of May 28, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.01

 

Definitions

     1  

ARTICLE II

PURCHASE AND SALE

 

 

Section 2.01

 

Purchase and Sale at the Closings

     8  

Section 2.02

 

First Closing

     9  

Section 2.03

 

Second Closing

     10  

Section 2.04

 

Third Closing

     11  

Section 2.05

 

Withholding Rights

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

Section 3.01

 

Organization; Standing

     13  

Section 3.02

 

Capitalization

     14  

Section 3.03

 

Authority; Noncontravention

     15  

Section 3.04

 

Governmental Approvals

     15  

Section 3.05

 

Company SEC Documents; Undisclosed Liabilities; Absence of Certain Changes

     16  

Section 3.06

 

Legal Proceedings

     17  

Section 3.07

 

Compliance with Laws

     17  

Section 3.08

 

Tax Matters

     18  

Section 3.09

 

No Rights Agreement; Anti-Takeover Provisions

     18  

Section 3.10

 

Brokers and Other Advisors

     18  

Section 3.11

 

Sale of Securities

     19  

Section 3.12

 

Status of Securities

     19  

Section 3.13

 

REIT Status; USRPHC Status

     19  

Section 3.14

 

Listing and Maintenance Requirements

     19  

Section 3.15

 

Distributions

     20  

Section 3.16

 

Title to Real and Personal Property

     20  

Section 3.17

 

Intellectual Property; Cybersecurity

     20  

Section 3.18

 

Environmental Matters

     20  

Section 3.19

 

Insurance

     21  

Section 3.20

 

Management Agreement

     21  

Section 3.21

 

No Other Company Representations or Warranties

     21  

Section 3.22

 

No Other Purchaser Representations or Warranties

     22  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

Section 4.01

 

Organization; Standing

     22  

Section 4.02

 

Authority; Noncontravention

     22  

 

i



--------------------------------------------------------------------------------

Section 4.03

 

Governmental Approvals

     23  

Section 4.04

 

Available Funds

     23  

Section 4.05

 

Ownership of Company Stock

     23  

Section 4.06

 

Brokers and Other Advisors

     24  

Section 4.07

 

Purchase for Investment

     24  

Section 4.08

 

Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans

     24  

Section 4.09

 

No Other Company Representations or Warranties

     25  

Section 4.10

 

No Other Purchaser Representations or Warranties

     25  

ARTICLE V

ADDITIONAL AGREEMENTS

 

 

Section 5.01

 

Antitrust Filings

     25  

Section 5.02

 

Corporate Actions

     26  

Section 5.03

 

Public Disclosure

     26  

Section 5.04

 

Confidentiality

     27  

Section 5.05

 

NYSE Listing of Shares

     28  

Section 5.06

 

Standstill

     28  

Section 5.07

 

Transfer; Legend

     30  

Section 5.08

 

Director Rights

     31  

Section 5.09

 

Additional Board Rights

     33  

Section 5.10

 

Voting

     34  

Section 5.11

 

Tax Matters

     34  

Section 5.12

 

Participation

     36  

Section 5.13

 

Information Rights

     38  

Section 5.14

 

Business Opportunities

     39  

Section 5.15

 

Purchaser Net Asset Value

     40  

Section 5.16

 

Compliance Certificate

     40  

ARTICLE VI

MISCELLANEOUS

 

 

Section 6.01

 

Survival

     40  

Section 6.02

 

Amendments; Waivers

     41  

Section 6.03

 

Extension of Time, Waiver, Etc

     41  

Section 6.04

 

Assignment

     41  

Section 6.05

 

Counterparts

     41  

Section 6.06

 

Entire Agreement: No Third-Party Beneficiaries: No Recourse

     42  

Section 6.07

 

Governing Law; Jurisdiction

     42  

Section 6.08

 

Specific Enforcement

     43  

Section 6.09

 

WAIVER OF JURY TRIAL

     43  

Section 6.10

 

Notices

     43  

Section 6.11

 

Severability

     45  

Section 6.12

 

Expenses

     45  

Section 6.13

 

Interpretation

     45  

Section 6.14

 

Acknowledgment of Securities Laws

     46  

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of May 28, 2020 (this “Agreement”), by and
between TPG RE Finance Trust, Inc., a Maryland corporation (the “Company”), and
PE Holder, L.L.C., a Delaware limited liability company (the “Purchaser”).

WHEREAS, pursuant to the terms and conditions set forth in this Agreement, the
Company desires to issue, sell and deliver to the Purchaser, and the Purchaser
desires to purchase and acquire from the Company, (a) an aggregate of up to
13,000,000 shares of the Company’s 11.0% Series B Cumulative Redeemable
Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”),
having the designation, preferences, voting powers, restrictions, limitations as
to dividends, qualifications and terms and conditions, as specified in the form
of Articles Supplementary attached hereto as Annex I (the “Articles
Supplementary”) and (b) warrants to purchase, in the aggregate, up to 15,000,000
shares (subject to adjustment in accordance with their terms) of Common Stock
pursuant to the form of warrant agreement attached hereto as Annex II (the
“Warrants” and the shares of Common Stock underlying the Warrants, the “Warrant
Shares” and such agreement, the “Warrant Agreement”), for an aggregate cash
purchase price of up to $325,000,000.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01    Definitions. As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“10% Beneficial Ownership Requirement” means, as of the applicable time of
determination, that either (a) the Purchaser and its Affiliates continue to
beneficially own Warrants and/or shares of Common Stock that were issued upon
exercise of Warrants that represent, in the aggregate and on an-as exercised
basis, at least 10% of the total number of Warrant Shares underlying the
Warrants purchased by Purchaser pursuant to this Agreement and the Warrant
Agreement (appropriately adjusted for any stock splits or similar events) or
(b) the Purchaser and its Affiliates continue to own shares of Series B
Preferred Stock that represent, in the aggregate, at least 10% of the total
number of shares of Series B Preferred Stock issued by the Company pursuant to
this Agreement

“10% Fall-Away Date” means the first day following the First Closing Date on
which the 10% Beneficial Ownership Requirement is not satisfied.

“25% Beneficial Ownership Requirement” means, as of the applicable time of
determination, that the Purchaser and its Affiliates continue to beneficially
own Warrants and/or shares of Common Stock that were issued upon exercise of
Warrants that represent, in the aggregate and on an-as exercised basis, at least
25% of the total number of Warrant Shares underlying the Warrants purchased by
Purchaser pursuant to this Agreement and the Warrant Agreement (appropriately
adjusted for any stock splits or similar events).



--------------------------------------------------------------------------------

“25% Fall-Away Date” means the first day following the First Closing Date on
which the 25% Beneficial Ownership Requirement is not satisfied.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person; provided, however,
that (i) the Company and its Affiliates shall not be deemed to be Affiliates of
the Purchaser or any of its Affiliates and (ii) portfolio companies of
investment entities managed or advised, directly or indirectly, by SCG or
portfolio companies of investment entities, directly or indirectly, under common
control with SCG shall not be deemed to be Affiliates of Purchaser solely to the
extent any such portfolio company (A) has not received Confidential Information
from Purchaser (it being understood that no individual will be deemed to be in
receipt of any Confidential Information solely because such individual serves as
a director, officer or employee of such portfolio company) and (B) solely with
respect to the actions prohibited by Section 5.06, is not otherwise acting on
behalf of, or at the direction of, SCG. For this purpose, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies of a Person, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise.

Any Person shall be deemed to “beneficially own,” to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed.

“Capital Stock” means, with respect to any Person (including the Company), any
and all shares of, interests in, rights to purchase, warrants to purchase,
options for, participations in or other equivalents of or interests in (however
designated) stock issued by such Person.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company Charter Documents” means the Company’s charter and bylaws, as amended
from time to time, and shall include the Articles Supplementary when filed with
and accepted for record by the SDAT.

“Company Counsel Opinion” has the meaning set forth in Section 1.01 of the
Company Disclosure Letter.

“Company LTIP Awards” means LTIP Units (as defined in the 2017 EIP).

“Company Restricted Stock” means restricted shares of Company Capital Stock.

 

2



--------------------------------------------------------------------------------

“Company RSU Awards” means an award of restricted stock units corresponding to
shares of Common Stock.

“Company DSU Awards” means an award of deferred stock units corresponding to
shares of Common Stock.

“Company Stock Options” means an option to purchase shares of Common Stock.

“Company Stock Plans” means the stock-based compensation plans of the Company
and its Subsidiaries, including the Amended and Restated 2017 Equity Incentive
Plan of the Company, as amended (the “2017 EIP”).

“Competitor” means, as of the applicable time, any U.S. commercial mortgage REIT
(other than the Company or any successor entity thereof).

“COVID-19” means SARS-CoV-2 or COVID-19, and any evolutions thereof or related
or associated epidemics, pandemic or disease outbreaks.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of December 15, 2014 and amended as of May 27, 2020 (and as
amended, modified and supplemented from time to time), by and among the Company
and the other parties named therein.

“Failure Event” means, at any time, the occurrence of one or more of the
following events (i) the Dividends (as defined in the Articles Supplementary) on
the Series B Preferred Stock have not been paid in full when due on two
(2) consecutive Dividend Payment Dates (as defined in the Articles
Supplementary), (ii) the Company fails to pay the aggregate applicable Change of
Control Redemption Price (as defined in the Articles Supplementary) in full when
due in accordance with Section 6 of the Articles Supplementary in respect of
some or all of the shares of Series B Preferred Stock with respect to which
Holders (as defined in the Articles Supplementary) have exercised their rights
pursuant to Section 6(a)(i) of the Articles Supplementary, (iii) the Company
fails to pay the aggregate applicable Holder Redemption Price (as defined in the
Articles Supplementary) in full when due in accordance with Section 8 of the
Articles Supplementary in respect of some or all of the shares of the Series B
Preferred Stock with respect to which Holders have exercised their rights
pursuant to Section 8(a) of the Articles Supplementary or (iv) a Non-Target
Asset Event Breach (as defined in the Articles Supplementary) relating to a
Secondary Non-Target Asset Event has occurred.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by the Board or a duly authorized committee thereof.

“Fraud” means common law fraud by a party hereto with respect to the making of
the representations and warranties contained in this Agreement under Maryland
common law;

 

3



--------------------------------------------------------------------------------

provided, however, that the term “Fraud” does not include the doctrine of
constructive or equitable fraud.

“Fundamental Representations” means the representations and warranties of the
Company contained in Sections 3.01(a), 3.02, 3.03(a), 3.13 and 3.20.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive, taxing or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter after
reasonable inquiry of such individuals’ direct reports.

“Law” means all state or federal laws, common law, statutes, ordinances, codes,
rules or regulations or other similar requirement enacted, adopted, promulgated,
or applied by any Governmental Authority.

“Liens” means any mortgage, pledge, lien (statutory or other), charge,
encumbrance, hypothecation, assignment, security interest or similar
restriction.

“Management Agreement” means the Management Agreement, dated as of July 25, 2017
and amended as of May 2, 2018, by and between the Company and TPG RE Finance
Trust Management, L.P. (the “Manager”).

“Material Adverse Effect” means any effect, change, event or occurrence that has
or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, properties, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole;
provided, that none of the following, and no effect, change, event or occurrence
arising out of, or resulting from, the following, shall constitute or be taken
into account in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur: any effect, change, event or occurrence
(A) generally affecting (1) the industries in which the Company and its
Subsidiaries operate or (2) the economy, or credit, financial or capital
markets, in the United States or elsewhere in the world, including changes in
interest or exchange rates, or (B) to the extent arising out of, resulting from
or related to (1) changes or prospective changes in Law or in GAAP or in
accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, in each case, after the
date hereof, (2) changes or prospective changes in general legal, regulatory,
social or political conditions (including any Law, directive, pronouncement or
guideline issued by a Governmental Authority having jurisdiction over the
Company and its Subsidiaries providing for business closures,
“sheltering-in-place” or other restrictions that relate to, or arise out of, the
COVID-19 pandemic), in each case, after the date hereof, (3) the negotiation,
execution or announcement of the Transaction Documents or the consummation of
the transactions contemplated therein (including the Transactions), including
the impact thereof on relationships,

 

4



--------------------------------------------------------------------------------

contractual or otherwise, with counterparties, customers, suppliers, partners,
employees or regulators, (4) acts of war (whether or not declared), sabotage or
terrorism, or any escalation or worsening of any such acts of war (whether or
not declared), sabotage or terrorism, (5) volcanoes, tsunamis, disease
outbreaks, epidemics, pandemics (including COVID-19), earthquakes, hurricanes,
tornados or other natural disasters, in each case including the impact thereof
(including through any changes in Law or customer or Governmental Authority
behavior or norms) on liquidity, indebtedness, access to capital (including debt
and equity financing), as well as on relationships, contractual or otherwise,
with counterparties, customers, suppliers, partners, employees or regulators,
(6) any action or omission taken by the Company or its Subsidiaries (i) that is
required by this Agreement, (ii) with Purchaser’s express written consent or
(iii) at Purchaser’s express written request, (7) the identity of, or any facts
or circumstances relating to, the Purchaser or any of its Affiliates, (8) any
change or prospective change in the Company’s credit ratings, (9) any decline in
the market price, or change in trading volume, of the Common Stock of the
Company or (10) any failure to meet any internal, external or public
projections, forecasts, guidance, estimates, milestones, budgets or internal,
external or published financial or operating predictions of revenue, earnings,
cash flow or cash position (it being understood that the exceptions in clauses
(8), (9) and (10) shall not prevent or otherwise affect a determination that the
underlying cause of any such change, decline or failure referred to therein (if
not otherwise falling within any of the exceptions provided by clause (A) and
clauses (B)(1) through (10) hereof) is a Material Adverse Effect); provided,
further, however, that any effect, change, event or occurrence referred to in
clause (A) or (B)(1) (except to the extent any such effect, change, event or
occurrence is covered under clause (B)(5)) may be taken into account in
determining whether there has been, or would reasonably be expected to be,
individually or in the aggregate, a Material Adverse Effect to the extent such
effect, change, event or occurrence has a materially disproportionate adverse
effect on the business, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole, as compared to other similarly
situated participants in the industries in which the Company and its
Subsidiaries operate.

“MGCL” means the Maryland General Corporation Law, as amended, supplemented or
restated from time to time.

“NYSE” means the New York Stock Exchange.

“Ownership Limit Waiver Representation Letter” means that certain representation
letter, dated as of May 28, 2020, and issued by the Purchaser to the Company.

“Payment Event” means, at any time, the occurrence of the following event:
(i) if an event described in clause (i) of the definition of Failure Event has
occurred, such time as no Dividends (as defined in the Articles Supplementary)
on any shares of Series B Preferred Stock are then in arrears; and (ii) if an
event described in clause (ii) or (iii) of the definition of Failure Event has
occurred, such time as when the Company completes a redemption of the shares of
Series B Preferred Stock with respect to which the applicable Failure Event
occurs and the Company pays the Change of Control Redemption Price or Holder
Redemption Price (each, as defined in the Articles Supplementary), as
applicable, in full to the Holders (as defined in the Articles Supplementary);
and (iii) if an event described in clause (iv) of the definition of Failure
Event has occurred, such time as (x) the net asset value of the Non-Target
Assets (as defined in the Articles Supplementary), in the aggregate, do not
exceed (y) 20% of the net asset value of the

 

5



--------------------------------------------------------------------------------

total loan investments and other investments in debt or equity securities of the
Company and its Subsidiaries, in the aggregate (as calculated by the Company or
a Person designated on the Company’s behalf), with the net asset value of loan
commitments calculated on the basis of principal amount of such loan commitment.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.

“Preferred Designee” means an individual designated in writing by the Purchaser
for election to the Board pursuant to the terms and conditions set forth in
Section 5.09; provided, that such individual (1) may be an employee, officer or
director of Purchaser or its Affiliates and (2) shall be reasonably acceptable
to the Board or Nominating and Corporate Governance Committee of the Board;
provided that any partner or managing director of SCG or any of its affiliated
management companies who has relevant industry experience shall be deemed to be
acceptable to the Board and the Nominating and Corporate Governance Committee of
the Board for so long as each of the other requirements set forth in
Section 5.09 that are applicable to a Preferred Designee are satisfied;
provided, further, that (x) no executive officer or director of STWD or its
Subsidiaries may be a Preferred Designee and (y) no partner or managing director
of SCG or any of its affiliated management companies who is an STWD Person may
be a Preferred Designee.

“Preferred Director” means a Preferred Designee who was initially elected as a
member of the Board.

“Purchaser Designee” means an individual designated in writing by the Purchaser
for election to the Board pursuant to the terms and conditions set forth in
Section 5.08; provided, that such individual (1) may not be an employee, officer
or director of Purchaser or its Affiliates and (2) shall be reasonably
acceptable to the Board or Nominating and Corporate Governance Committee of the
Board.

“Purchaser Director” means a Purchaser Designee who was initially elected as a
member of the Board.

“Purchaser Material Adverse Effect” means any effect, change, event or
occurrence that would reasonably be expected to prevent or materially delay,
interfere with, hinder or impair (i) the consummation by the Purchaser of any of
the Transactions on a timely basis or (ii) the compliance by the Purchaser with
its obligations under this Agreement.

“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Purchaser, in the form set forth as
Annex III hereto.

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

“REIT Opinion” means a tax opinion of Vinson & Elkins LLP (or, if Vinson &
Elkins LLP is unable or unwilling to render such opinion, Kirkland & Ellis LLP
or another nationally recognized REIT counsel as may be reasonably acceptable to
the Purchaser), as of the applicable

 

6



--------------------------------------------------------------------------------

Closing Date, to the effect that, subject to customary exceptions, assumptions
and qualifications, the Company qualified to be taxed as a REIT pursuant to
sections 856 through 860 of the Code for its taxable years ended December 31,
2014 through December 31, 2019, and the Company’s organization and current and
proposed method of operation will enable it to continue to qualify as a REIT
under the Code for its taxable years ending December 31, 2020 and thereafter.

“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.

“SCG” means Starwood Capital Group Global II, L.P.

“SDAT” means the State Department of Assessments and Taxation of Maryland.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Standstill Parties” means, collectively, (i) SCG and its controlled Affiliates,
which includes the Purchaser, and (ii) STWD and its Subsidiaries.

“Standstill Period” means the period beginning on the date of this Agreement and
ending on the later of (i) the second (2nd) anniversary of the First Closing
Date, (ii) ninety (90) days following the date on which no Purchaser Director or
Preferred Director is serving on the Board (and as of such time the Purchaser no
longer has rights to designate a Purchaser Designee or Preferred Designee or
otherwise has irrevocably waived in a writing delivered to the Company its
rights under this Agreement to nominate a Purchaser Designee and a Preferred
Designee) and (iii) the date on which Purchaser no longer has information rights
under Section 5.13(a) (or otherwise has irrevocably waived in a writing
delivered to the Company its information rights under Section 5.13(a)).

“STWD” means Starwood Property Trust, Inc.

“STWD Person” means a director, officer or employee of STWD or any of its
Subsidiaries who spends all or substantially all of his or her time working on
matters related to STWD or its Subsidiaries.

“Subsidiary,” when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (x) securities or other ownership interests representing 50% or more of
the ordinary voting power (or, in the case of a partnership, 50% or more of the
general partnership interests) or (y) sufficient voting rights to elect at least
a majority of the board of directors or other governing body are, as of such
date, owned by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

“Tax” means any federal, state, local or foreign tax, fee, levy, duty, tariff,
impost, or other similar charge imposed by any Governmental Authority, including
any tax or other similar

 

7



--------------------------------------------------------------------------------

charge on or with respect to income, gains, franchise, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth, excise, withholding or backup withholding, ad valorem, stamp,
transfer or value added tax; business privilege tax; license, registration and
documentation fee; and customs duty, tariff and similar charge; in each case,
together with any interest, penalty or addition to tax imposed by any
Governmental Authority in respect thereof.

“Tax Return” means any return, report, election, claims for refund, declaration
of estimated Taxes and information statement, including any schedule or
attachment thereto or any amendment thereof, with respect to Taxes filed or
required to be filed with any Governmental Authority, including consolidated,
combined and unitary tax returns.

“Transaction Documents” means this Agreement, the Articles Supplementary, the
Warrant Agreement, the Registration Rights Agreement, the Ownership Limit Waiver
Representation Letter, the Confidentiality Agreement and all other documents,
certificates or agreements executed in connection with the Transactions
contemplated by this Agreement, the Articles Supplementary, the Warrant
Agreement, the Registration Rights Agreement, the Ownership Limit Waiver
Representation Letter and the Confidentiality Agreement.

“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Documents, including the Purchase.

“Transfer” or “Transferred” by any Person means, directly or indirectly, to
sell, transfer, assign, pledge, encumber, hypothecate or otherwise dispose of or
transfer (by the operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement,
agreement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or other disposition or transfer (by the
operation of law or otherwise), of any interest in any securities beneficially
owned by such Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code or any successor provision thereof.

ARTICLE II

Purchase and Sale

Section 2.01    Purchase and Sale at the Closings. (a) On the terms and
conditions set forth in this Agreement, at the First Closing, the Purchaser
shall purchase and acquire from the Company, and the Company shall issue, sell
and deliver to the Purchaser (i) 9,000,000 shares of Series B Preferred Stock
and (ii) Warrants to purchase up to 12,000,000 Warrant Shares (collectively,
such shares of Series B Preferred Stock and such Warrants, the “Tranche 1
Securities”) for an aggregate purchase price equal to $225,000,000 (the “Tranche
1 Purchase Price”). The purchase and sale of the Tranche 1 Securities is
referred to as the “Tranche 1 Purchase”.

(b)    On the terms and conditions set forth in this Agreement, at the Second
Closing, the Purchaser shall purchase and acquire from the Company, and the
Company shall issue, sell and deliver to the Purchaser, (i) 2,000,000 shares of
Series B Preferred Stock and (ii) Warrants to purchase up to 1,500,000 Warrant
Shares (collectively, such shares of Series B

 

8



--------------------------------------------------------------------------------

Preferred Stock and such Warrants, the “Tranche 2 Securities”) for an aggregate
purchase price equal to $50,000,000 (the “Tranche 2 Purchase Price”). The
purchase and sale of the Tranche 2 Securities is referred to as the “Tranche 2
Purchase”.

(c)    On the terms and conditions set forth in this Agreement, at the Third
Closing, the Purchaser shall purchase and acquire from the Company, and the
Company shall issue, sell and deliver to the Purchaser, (i) 2,000,000 shares of
Series B Preferred Stock and (ii) Warrants to purchase up to 1,500,000 Warrant
Shares (collectively, such shares of Series B Preferred Stock and such Warrants,
the “Tranche 3 Securities” and, together with the Tranche 1 Securities and
Tranche 2 Securities, the “Securities”) for an aggregate purchase price equal to
$50,000,000 (the “Tranche 3 Purchase Price”). The purchase and sale of the
Tranche 3 Securities is referred to as the “Tranche 3 Purchase” and, together
with the Tranche 1 Purchase and Tranche 2 Purchase, the “Purchase”.

Section 2.02    First Closing. (a) On the terms and conditions set forth in this
Agreement, the closing of the Tranche 1 Purchase (the “First Closing”) shall
occur at 10:00 am New York City time on the date hereof by the electronic
exchange of documents (the date on which the First Closing occurs is referred to
herein as the “First Closing Date”).

(b)    At the First Closing:

(i)    Subject to the Purchaser’s compliance with Section 2.02(b)(ii), the
Company shall deliver to the Purchaser (1) the Tranche 1 Securities registered
in the name of any Purchaser, free and clear of all Liens (except for any
restrictions on ownership and transfer imposed by the Company Charter Documents,
the Securities Act and any applicable securities Laws) and record the Purchaser
as the owner of such Tranche 1 Securities on the books and records of the
Company; and (2) the Transaction Documents to which it is a party, duly executed
by the Company.

(ii)    Subject to the Company’s compliance with Section 2.02(b)(i) and the
satisfaction or waiver of the condition set forth in Section 2.02(c), the
Purchaser shall (1) pay the Tranche 1 Purchase Price to the Company, by wire
transfer in immediately available U.S. federal funds, to an account designated
by the Company in writing, (2) deliver to the Company the Transaction Documents
to which it is a party, duly executed by the Purchaser and (3) deliver to the
Company a duly executed, valid, accurate and properly completed Internal Revenue
Service (“IRS”) Form W-9 from the Purchaser.

(c)    The obligation of the Purchaser to consummate the First Closing is
subject to the satisfaction or waiver by Purchaser of the following conditions:

(i)    after giving effect to the First Closing and the Company’s intended use
of the Tranche 1 Purchase Price, to the Knowledge of the Company, the Company is
not then in default under, or then in breach of any covenants of, any of the
debt financing facilities of the Company set forth on Section 2.02(c) of the
Company Disclosure Letter (the “Debt Financing Facilities”);

(ii)    (A) each of the Fundamental Representations shall be true and accurate
in all material respects as of the First Closing Date as if made on and as of
the

 

9



--------------------------------------------------------------------------------

First Closing Date (other than any such representations and warranties which by
their terms are made as of a specific earlier date, which shall have been true
and accurate in all material respects as of such earlier date) and (B) each of
the other representations and warranties made by the Company in this Agreement
shall be true and accurate in all respects as of the First Closing Date as if
made on and as of the First Closing Date (other than any such representations
and warranties which by their terms are made as of a specific earlier date,
which shall have been true and accurate in all respects as of such earlier
date), other than failures to be true and accurate that have not resulted in a
Material Adverse Effect; provided, however, that, in the case of each of the
foregoing clause (B), for purposes of determining the accuracy of such
representations and warranties, all materiality and similar qualifications
limiting the scope of such representations and warranties shall be disregarded;

(iii)    the Purchaser shall have received from the Company a certificate from a
secretary or an executive officer of the Company, dated as of the First Closing
Date, to the effect that each of the conditions specified in clauses (i) and
(ii) of this Section 2.02(c) has been satisfied; and

(iv)    the Purchaser shall have received from the Company a REIT Opinion and a
Company Counsel Opinion.

Section 2.03    Second Closing. (a) On the terms and conditions set forth in
this Agreement, the closing of the Tranche 2 Purchase (the “Second Closing”)
shall occur at 10:00 am New York City time on the thirteenth (13th) Business Day
after (or such other date and time as is mutually agreed to by the parties) the
Company delivers a written notice to the Purchaser in the form attached hereto
as Exhibit A stating that the Company is electing to consummate the Second
Closing (which notice must be delivered on or prior to December 11, 2020 (the
“Final Notice Date”)), by the electronic exchange of documents (the date on
which the Second Closing occurs is referred to herein as the “Second Closing
Date”).

(b)    At the Second Closing:

(i)    Subject to the Purchaser’s compliance with Section 2.03(b)(ii), the
Company shall deliver to the Purchaser the Tranche 2 Securities registered in
the name of any Purchaser, free and clear of all Liens (except for any
restrictions on ownership and transfer imposed by the Company Charter Documents,
the Securities Act and any applicable securities Laws) and record the Purchaser
as the owner of such Tranche 2 Securities on the books and records of the
Company.

(ii)    Subject to the Company’s compliance with Section 2.03(b)(i) and the
satisfaction or waiver of the conditions set forth in Section 2.03(c), the
Purchaser shall pay the Tranche 2 Purchase Price to the Company, by wire
transfer in immediately available U.S. federal funds, to an account designated
by the Company in writing.

(c)    The obligation of the Purchaser to consummate the Second Closing is
subject to the satisfaction or waiver by Purchaser of the following conditions:

 

10



--------------------------------------------------------------------------------

(i)    the Dividends as of the most recent prior Dividend Payment Date (as such
capitalized terms are defined in the Articles Supplementary) on any shares of
Series B Preferred Stock held by Purchaser are not then in arrears and the
Company is not then in default under, or otherwise then in breach of, any of the
Transaction Documents;

(ii)    after giving effect to the Second Closing and the Company’s intended use
of the Tranche 2 Purchase Price, to the Knowledge of the Company, the Company is
not then in default under, or then in breach of any covenants of, any of the
Debt Financing Facilities or any debt financing facility of the Company entered
into after the First Closing;

(iii)    (A) each of the Fundamental Representations shall be true and accurate
in all material respects as of the Second Closing Date as if made on and as of
the Second Closing Date (other than any such representations and warranties
which by their terms are made as of a specific earlier date, which shall have
been true and accurate in all material respects as of such earlier date); (B)
from the First Closing Date through the Second Closing Date, there shall not
have occurred any Material Adverse Effect; and (C) each of the other
representations and warranties made by the Company in this Agreement shall be
true and accurate in all respects as of the Second Closing Date as if made on
and as of the Second Closing Date (other than any such representations and
warranties which by their terms are made as of a specific earlier date, which
shall have been true and accurate in all respects as of such earlier date),
other than failures to be true and accurate that have not resulted in a Material
Adverse Effect; provided, however, that, in the case of each of the foregoing
clause (C), for purposes of determining the accuracy of such representations and
warranties, all materiality and similar qualifications limiting the scope of
such representations and warranties shall be disregarded;

(iv)    the Purchaser shall have received from the Company a certificate from a
secretary or an executive officer of the Company, dated as of the Second Closing
Date, to the effect that each of the conditions specified in clauses (i) through
(iii) of this Section 2.03(c) has been satisfied; and

(v)    the Purchaser shall have received from the Company a REIT Opinion and a
Company Counsel Opinion.

Section 2.04    Third Closing. (a) On the terms and conditions set forth in this
Agreement, the closing of the Tranche 3 Purchase (the “Third Closing” and
together with the First Closing and the Second Closing, the “Closings” and each,
a “Closing”) shall occur at 10:00 am New York City time on the thirteenth (13th)
Business Day after (or such other date and time as is mutually agreed to by the
parties) the Company delivers a written notice to the Purchaser in the form
attached hereto as Exhibit A stating that the Company is electing to consummate
the Third Closing (which notice must be delivered on or prior to the Final
Notice Date), by the electronic exchange of documents (the date on which the
Third Closing occurs is referred to herein as the “Third Closing Date” and
together with the First Closing Date and Second Closing Date, the “Closing
Dates”).

(b)    At the Third Closing:

 

11



--------------------------------------------------------------------------------

(i)    Subject to the Purchaser’s compliance with Section 2.04(b)(ii), the
Company shall deliver to the Purchaser the Tranche 3 Securities registered in
the name of any Purchaser, free and clear of all Liens (except for any
restrictions on ownership and transfer imposed by the Company Charter Documents,
the Securities Act and any applicable securities Laws) and record the Purchaser
as the owner of such Tranche 3 Securities on the books and records of the
Company.

(ii)    Subject to the Company’s compliance with Section 2.04(b)(i) and the
satisfaction or waiver of the conditions set forth in Section 2.04(c), the
Purchaser shall pay the Tranche 3 Purchase Price to the Company, by wire
transfer in immediately available U.S. federal funds, to an account designated
by the Company in writing.

(c)    The obligation of the Purchaser to consummate the Third Closing is
subject to the satisfaction or waiver by Purchaser of the following conditions:

(i)    either (A) the Second Closing having occurred prior to the Third Closing,
or (B) the Second Closing occurring concurrently with the Third Closing;

(ii)    the Dividends as of the most recent prior Dividend Payment Date (as such
capitalized terms are defined in the Articles Supplementary) on any shares of
Series B Preferred Stock held by Purchaser are not then in arrears and the
Company is not then in default under, or otherwise then in breach of, any of the
Transaction Documents;

(iii)    after giving effect to the Third Closing and the Company’s intended use
of the Tranche 3 Purchase Price, to the Knowledge of the Company, the Company is
not then in default under, or then in breach of any covenants of, any of the
Debt Financing Facilities or any debt financing facility of the Company entered
into after the First Closing;

(iv)    (A) each of the Fundamental Representations shall be true and accurate
in all material respects as of the Third Closing Date as if made on and as of
the Third Closing Date (other than any such representations and warranties which
by their terms are made as of a specific earlier date, which shall have been
true and accurate in all material respects as of such earlier date); (B) from
the Second Closing Date through the Third Closing Date, there shall not have
occurred any Material Adverse Effect; and (C) each of the other representations
and warranties made by the Company in this Agreement shall be true and accurate
in all respects as of the Third Closing Date as if made on and as of the Third
Closing Date (other than any such representations and warranties which by their
terms are made as of a specific earlier date, which shall have been true and
accurate in all respects as of such earlier date), other than failures to be
true and accurate that have not resulted in a Material Adverse Effect; provided,
however, that, in the case of each of the foregoing clause (C), for purposes of
determining the accuracy of such representations and warranties, all materiality
and similar qualifications limiting the scope of such representations and
warranties shall be disregarded;

(v)    the Purchaser shall have received from the Company a certificate from a
secretary or an executive officer of the Company, dated as of the Third Closing

 

12



--------------------------------------------------------------------------------

Date, to the effect that each of the conditions specified in clauses
(ii) through (iv) of this Section 2.04(c) has been satisfied; and

(vi)    the Purchaser shall have received from the Company a REIT Opinion and a
Company Counsel Opinion.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to Purchaser as of the date hereof and as of
each Closing Date (except to the extent made only as of a specified date or
period, in which case such representation and warranty is made as of such date
or period) that, except as (A) set forth in the confidential disclosure letter
delivered by the Company to the Purchaser contemporaneously with the execution
of this Agreement (the “Company Disclosure Letter”) (it being understood that
any information, item or matter set forth on one section or subsection of the
Company Disclosure Letter shall be deemed disclosure with respect to, and shall
be deemed to apply to and qualify, the section or subsection of this Agreement
to which it corresponds in number and each other section or subsection of this
Agreement to the extent that it is reasonably apparent that such information,
item or matter is relevant to such other section or subsection) or (B) disclosed
in any report, schedule, form, statement or other document (including exhibits)
filed by the Company with, or publicly furnished by the Company to, the SEC and
publicly available after January 1, 2019 and prior to the date hereof, including
the Form 8-K to be filed by the Company on or about the date of this Agreement,
a draft of which has been provided to the Purchaser (collectively, the “Filed
SEC Documents”), other than any risk factor or similar disclosures in any such
Filed SEC Document contained in the “Risk Factors”, “Forward-Looking Statements”
or “Quantitative and Qualitative Disclosures about Market Risk” sections (or
similarly titled sections) or any forward-looking statements within the meaning
of the Securities Act or the Exchange Act thereof:

Section 3.01    Organization; Standing. (a) The Company is a corporation duly
organized and validly existing under the Laws of the State of Maryland, is in
good standing with the SDAT and has all requisite corporate power and corporate
authority necessary to carry on its business as it is now being conducted. The
Company is duly licensed or qualified to do business and is in good standing
(where such concept is recognized under applicable Law) in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. True and complete copies of the
Company Charter Documents (including, within four (4) Business Days after the
date hereof, the Articles Supplementary) are included in the Filed SEC
Documents.

(b)    Each of the Company’s Subsidiaries is duly organized, validly existing
and in good standing (where such concept is recognized under applicable Law)
under the Laws of the jurisdiction of its organization, and is duly licensed or
qualified to transact business as a foreign corporation in each jurisdiction in
which the conduct of its business requires such licensing or qualification, in
each case except where the failure would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

Section 3.02    Capitalization. (a) As of immediately prior to the filing of the
Articles Supplementary with the SDAT and the acceptance for record by the SDAT
of the Articles Supplementary pursuant to the MGCL, the authorized Capital Stock
of the Company consists of 302,500,000 shares of Common Stock and 100,000,000
shares of preferred stock, par value $0.001 per share (“Company Preferred
Stock”), of which 125 shares are classified and designated as 12.5% Series A
Cumulative Non-Voting Preferred Stock, par value $0.001 per share (“Series A
Preferred Stock”). As of the close of business on May 22, 2020 (the
“Capitalization Date”), (i) 76,650,996 shares of Common Stock were outstanding,
(ii) no shares of Company Preferred Stock were outstanding, (iii) 624,006 shares
of Common Stock were reserved for issuance pursuant to the Company Stock Plans,
and (iv) 20,408 shares of Common Stock were underlying outstanding Company DSU
Awards.

(b)    Except as described in this Section 3.02 or as set forth in the Company
Charter Documents, as of the Capitalization Date there were (i) no outstanding
shares of Capital Stock of, or other equity or voting interests in, the Company,
(ii) no outstanding securities of the Company convertible into or exchangeable
for shares of Capital Stock of, or other equity or voting interests in, the
Company, (iii) no outstanding options, warrants, rights or other commitments or
agreements to acquire from the Company, or that obligate the Company to issue,
any Capital Stock of, or other equity or voting interests (or voting debt) in,
or any securities convertible into or exchangeable for shares of Capital Stock
of, or other equity or voting interests in, the Company other than obligations
under the Company Stock Plans in the ordinary course of business, (iv) no
obligations of the Company to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any Capital Stock of, or other equity or voting
interests in, the Company (the items in clauses (i), (ii), (iii) and (iv) being
referred to collectively as “Company Securities”) and (v) no other obligations
by the Company or any of its Subsidiaries to make any payments based on the
price or value of any Company Securities. Other than the Company Charter
Documents, the Transaction Documents and the Company Stock Plans, there are no
outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Company Securities,
or obligate the Company to grant, extend or enter into any such agreements
relating to any Company Securities (other than pursuant to the cashless exercise
of Company Securities or the satisfaction of Tax withholding with respect to the
exercise or vesting of Company Securities), including any agreements granting
any preemptive rights, subscription rights, anti-dilutive rights, rights of
first refusal or similar rights with respect to any Company Securities. Other
than the Company Charter Documents, the Transaction Documents, the Company Stock
Plans and the Existing Registration Rights Agreement, neither the Company nor
any Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities. From the close of business on
the Capitalization Date through the First Closing Date, there have been no
issuances of (I) any Common Stock, Company Preferred Stock or any other equity
or voting securities or interests in the Company, other than issuances of shares
of Common Stock pursuant to the exercise, vesting or settlement, as applicable,
of Company LTIP Awards, Company RSU Awards, Company DSU Awards or Company Stock
Options outstanding as of the close of business on the Capitalization Date in
accordance with the terms of such Company equity awards or (II) any other
Company Securities, including equity-based awards.

 

14



--------------------------------------------------------------------------------

Section 3.03    Authority; Noncontravention. (a) The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transactions, have been duly
authorized by the Board and no other corporate action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents and the consummation by it
of the Transactions. This Agreement and the other Transaction Documents have
been duly executed and delivered by the Company and, assuming due authorization,
execution and delivery hereof and thereof by the Purchaser, constitute a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b)    Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of the Company Charter Documents, (ii) violate any Law or Judgment applicable to
the Company or any of its Subsidiaries or (iii) violate or constitute a default
(or constitute an event which, with notice or lapse of time or both, would
violate or constitute a default) under any of the terms or provisions of any
loan or credit agreement, indenture, debenture, note, bond, mortgage, deed of
trust, lease, sublease, license, contract or other agreement (each, a
“Contract”) to which the Company or any of its Subsidiaries is a party, or, with
or without notice, lapse of time or both, accelerate or increase the Company’s
or, if applicable, any of its Subsidiaries’, obligations under any such
Contract, result in the loss of a material benefit of the Company or its
Subsidiaries under any such Contract, or give rise to a right of termination
under any such Contract, except, (x) in the case of clause (ii), any required
filings or approvals under any applicable antitrust or competition laws,
requirements or regulations (the “Competition Laws”) prior to the issuance of
the Warrant Shares upon the exercise of the Warrants in accordance with their
terms and (y) in the case of clause (iii), as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided,
however, for the purposes of this
Section 3.03(b), the definition of “Material Adverse Effect” shall not include
sub-clause (B)(3) in the proviso of such definition.

Section 3.04    Governmental Approvals. Except for (a) the filing of the
Articles Supplementary with the SDAT and the acceptance for record by the SDAT
of the Articles Supplementary pursuant to the MGCL, (b) filings, if any,
required under, and compliance with other applicable requirements of any
applicable Competition Laws upon the exercise of the Warrants in accordance with
their terms and (c) compliance with any applicable state securities or blue sky
laws, no consent or approval of, or filing, license, permit or authorization,
declaration or registration with, any Governmental Authority is necessary for
the execution and delivery of this Agreement and the other Transaction Documents
by the Company, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of

 

15



--------------------------------------------------------------------------------

the Transactions, other than such other consents, approvals, filings, licenses,
permits or authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided, however, for the purposes
of this Section 3.04, the definition of “Material Adverse Effect” shall not
include sub-clause (B)(3) in the proviso of such definition.

Section 3.05    Company SEC Documents; Undisclosed Liabilities; Absence of
Certain Changes. (a) The Company has filed with the SEC all required reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC pursuant to the Exchange Act since January 1, 2018
(collectively, the “Company SEC Documents”). As of their respective filing
dates, the Company SEC Documents have complied as to form in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act or the Sarbanes-Oxley Act of 2002 (and the regulations promulgated
thereunder), as the case may be, applicable to such Company SEC Documents, and
none of the Company SEC Documents as of such respective dates (or, if amended
prior to the date hereof, the date of the filing of such amendment, with respect
to the disclosures that are amended) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date hereof,
no event giving rise to an obligation to file (or furnish) a report under Form
8-K with the SEC has occurred as to which the time period for making such filing
has not expired and as to which the applicable Form 8-K has not been publicly
filed with the SEC or publicly furnished to the SEC.

(b)    The consolidated financial statements of the Company (including all
related notes or schedules) included or incorporated by reference in the Company
SEC Documents complied as to form, as of their respective dates of filing with
the SEC, in all material respects with the published rules and regulations of
the SEC with respect thereto, have been prepared in all material respects in
accordance with GAAP (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC),
applied on a consistent basis during the periods involved (except (i) as may be
indicated in the notes thereto or (ii) as permitted by Regulation S-X) and
fairly presented in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods shown
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and the absence of footnote disclosures).

(c)    Neither the Company nor any of its Subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto), except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of December 31, 2019 (the
“Balance Sheet Date”) included in the Filed SEC Documents, (ii) incurred after
the Balance Sheet Date in the ordinary course of business, (iii) as expressly
contemplated by this Agreement or otherwise incurred in connection with the
Transactions, (iv) that have been discharged or paid prior to the date of this
Agreement or (v) as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the date hereof, neither the
Company nor any of its Subsidiaries is a party to, or has any commitment to
become a party to,

 

16



--------------------------------------------------------------------------------

any “off balance sheet arrangement” within the meaning of Item 303 of Regulation
S-K promulgated under the Securities Act.

(d)    The Company has established and maintains, and at all times since
January 1, 2018 has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) in
accordance with Rule 13a-15 under the Exchange Act in all material respects.
Neither the Company nor, to the Company’s Knowledge, the Company’s independent
registered public accounting firm, has identified or been made aware of
“significant deficiencies” or “material weaknesses” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over and procedures relating to financial reporting which
would reasonably be expected to adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data, in
each case which has not been subsequently remediated.

(e)    As of the date hereof, neither the Company nor any of its Subsidiaries is
party to any debt financing facility or similar Contract other than the Debt
Financing Facilities.

Section 3.06    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, as of the
date of this Agreement, there is no (a) pending or, to the Knowledge of the
Company, threatened legal, regulatory or administrative proceeding, suit,
investigation, arbitration or action (an “Action”) against the Company or any of
its Subsidiaries or (b) outstanding order, judgment, injunction, ruling, writ or
decree of any Governmental Authority (“Judgments”) imposed upon the Company or
any of its Subsidiaries, in each case, by or before any Governmental Authority.

Section 3.07    Compliance with Laws. (a) The Company and each of its
Subsidiaries are and since January 1, 2018 have been, in compliance with all
Laws or Judgments, in each case, that are applicable to the Company or any of
its Subsidiaries, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries hold all licenses, franchises, permits, certificates,
approvals and authorizations from Governmental Authorities (“Permits”) necessary
for the lawful conduct of their respective businesses, except where the failure
to hold the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    None of the Company or any of its Subsidiaries nor, to the Knowledge of
the Company, any directors or officers of the Company or any of its Subsidiaries
is currently the target of any sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, U.S. Department of State,
the United Nations Security Council, Her Majesty’s Treasury, the European Union
or relevant member states of the European Union (collectively, “Sanctions”),
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company and its Subsidiaries and, to the
Knowledge of the Company, their respective directors, officers, employees and
agents (to the extent such persons are acting for or on behalf of the Company or
any of its Subsidiaries) are, and since January 1, 2018 have been, in compliance
with Sanctions, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

Section 3.08    Tax Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

(a)    The Company and each of its Subsidiaries have duly and timely filed all
income and other Tax Returns required to be filed by any of them, and all such
Tax Returns are true, correct and complete in all respects.

(b)    All Taxes (whether or not shown on any Tax Return) for which the Company
and each of its Subsidiaries are liable have been duly and timely paid in full,
except for Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in the
Company’s financial statements in accordance with GAAP.

(c)    No examination or audit of any income or other material Tax Return of the
Company or any of its Subsidiaries by any Governmental Authority is currently in
progress or threatened in writing or, to the Company’s knowledge, otherwise
threatened or asserted, other than any examination or audit presenting issues
for which adequate reserves have been established in the Company’s financial
statements in accordance with GAAP.

(d)    No deficiency for Taxes of the Company or any of its Subsidiaries has
been claimed, proposed or assessed in writing or, to the knowledge of the
Company, threatened, by any Governmental Authority, which deficiency has not yet
been settled, except for such deficiencies which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in the Company’s financial statements in accordance with GAAP.

(e)    There are no Liens for Taxes upon any property or assets of the Company
or any of its Subsidiaries except Liens for Taxes not yet due and payable or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in the Company’s financial statements in
accordance with GAAP.

(f)    Neither the Company nor any of its Subsidiaries (i) is or has ever been a
member of an affiliated group filing a consolidated U.S. federal income Tax
Return or any other unitary, combined, consolidated or similar Tax group or
(ii) has any liability for the Taxes of any Person (other than the Company or
any of its Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any
corresponding or similar provision of any state, local, or foreign Law), as a
transferee or successor, or otherwise.

(g)    Neither the Company nor any of its Subsidiaries has participated in any
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).

Section 3.09    No Rights Agreement; Anti-Takeover Provisions. The Company is
not party to a stockholder rights agreement, “poison pill” or similar
anti-takeover agreement or plan.

Section 3.10    Brokers and Other Advisors. Except for Houlihan Lokey, Inc., the
fees and expenses of which will be paid by the Company, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection

 

18



--------------------------------------------------------------------------------

with the Transactions based upon arrangements made by or on behalf of the
Company or any of its Subsidiaries.

Section 3.11    Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.07, the sale of the Securities pursuant to
this Agreement is exempt from the registration and prospectus delivery
requirements of the Securities Act and the rules and regulations thereunder.
Without limiting the foregoing, neither the Company nor, to the Knowledge of the
Company, any other Person authorized by the Company to act on its behalf, has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of Securities, and neither the Company nor, to the Knowledge of the Company, any
Person acting on its behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Securities under this Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act that
would result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or step that would cause the offering or issuance of Securities under
this Agreement to be integrated with other offerings by the Company.

Section 3.12    Status of Securities. As of each applicable Closing Date, the
applicable Securities acquired pursuant to this Agreement will be duly
classified pursuant to the applicable provisions of the Company Charter
Documents and the MGCL and such Securities and the shares of Common Stock
issuable upon exercise of the Warrants will be, when issued, duly authorized by
all necessary corporate action on the part of the Company, validly issued, fully
paid and nonassessable and issued in compliance with all applicable federal and
state securities laws and will not be subject to preemptive rights of any other
Person, and will be free and clear of all Liens, except restrictions imposed by
the Company Charter Documents, the Transaction Documents, the Securities Act and
any applicable securities Laws.

Section 3.13    REIT Status; USRPHC Status.

(a)    Commencing with its taxable year ended December 31, 2014, the Company has
qualified to be taxed as a REIT under the Code. The Company has been organized
and has operated, and intends to continue to operate, in a manner so as to
qualify as a REIT under the Code for its taxable year ending on each of the
applicable Closing Dates. To the Knowledge of the Company, no challenge to its
status or qualification as a REIT under the Code is pending, being threatened in
writing or otherwise threatened or asserted.

(b)    The Company is not and has not been, in the five-year period ending on
the date hereof, a “United States real property holding corporation” within the
meaning of Section 897(c)(2) of the Code.

Section 3.14    Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which, to the Knowledge of
the Company, is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received, as of the date of

 

19



--------------------------------------------------------------------------------

this Agreement, any notification that the SEC or the NYSE is contemplating
terminating such registration or listing.

Section 3.15    Distributions. Neither the Company nor any of its Subsidiaries
is a party to any material Contract, nor is the Company or any of its
Subsidiaries subject to any provision in the Company Charter Documents or
resolutions of the Board that, in each case, by its terms (including after the
occurrence of an “Event of Default” or similar event) limits, prohibits or
prevents the Company from paying dividends in form and the amounts contemplated
by the Articles Supplementary or from redeeming the Series B Preferred Stock in
the manner and at the times contemplated by the Articles Supplementary.

Section 3.16    Title to Real and Personal Property. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries have good and marketable title
in fee simple (in the case of real property) to, or have valid and marketable
rights to own, lease or otherwise use, all items of real and personal property
and assets (other than intellectual property, which is subject to Section 3.17),
in each case free and clear of all Liens, except Liens that do not materially
interfere with the use made and proposed to be made of such property or assets
by the Company and its Subsidiaries.

Section 3.17    Intellectual Property; Cybersecurity. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

(a)    (i) the Company and its Subsidiaries, to the Knowledge of the Company,
own or possess, or can acquire on reasonable terms, adequate rights to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets) necessary for the conduct of their respective
businesses as currently conducted, and (ii) to the Knowledge of the Company, the
conduct of the respective businesses of the Company and its Subsidiaries as
currently conducted does not conflict with any such rights of others. To the
Knowledge of the Company, as of the date hereof, neither the Company nor any of
its Subsidiaries has received any written notice or is otherwise aware of any
claim of infringement, misappropriation or conflict with any such rights of
others in connection with its patents, patent rights, licenses, inventions,
trademarks, service marks, trade names, copyrights and know-how that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

(b)    (i) as of the date hereof, there has been no security breach or other
security compromise of or relating to any of the Company’s or its Subsidiaries’
information technology and computer systems, networks, hardware, software, data,
trade secrets, or equipment; and (ii) the Company and its Subsidiaries are
presently in compliance in all material respects with all applicable Laws
relating to data privacy and security or personally identifiable information.

Section 3.18    Environmental Matters. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:
(a) neither the Company nor any of its Subsidiaries is in violation of any Law
or Judgment relating to pollution or protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to the release or threatened release of chemicals,
pollutants,

 

20



--------------------------------------------------------------------------------

contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (b) the Company and its Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (c) as of
the date hereof, there are no pending or, to the Knowledge of the Company,
threatened Actions relating to any Environmental Law against the Company or any
of its Subsidiaries and (d) to the Knowledge of the Company, as of the date
hereof, there are no events or circumstances that would reasonably be expected
to form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Entity, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

Section 3.19    Insurance. The Company and its Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Company reasonably believes are
adequate to protect the Company and its Subsidiaries and their respective
businesses, except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. The Company has no reason to
believe that it and any of its Subsidiaries will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from insurers of recognized financial responsibility as may be
necessary to continue its business, as now conducted and at a cost that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.20    Management Agreement. As of the date hereof, the Management
Agreement has been duly authorized, delivered, executed and delivered by, and
constitutes a valid and legally binding agreement of, the Company, enforceable
against the Company in accordance with its terms, subject to the Bankruptcy and
Equity Exception.

Section 3.21    No Other Company Representations or Warranties. Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person acting on its behalf makes any other express or
implied representation or warranty with respect to the Securities, the Common
Stock, the Company or any of its Subsidiaries or their respective businesses,
operations, properties, assets, liabilities, condition (financial or otherwise)
or prospects, notwithstanding the delivery or disclosure to the Purchaser or any
of their Representatives of any documentation, forecasts or other information
with respect to any one or more of the foregoing, and the Purchaser acknowledge
the foregoing. In particular, and without limiting the generality of the
foregoing, except for the representations and warranties made by the Company in
this Article III, neither the Company nor any other Person makes or has made any
express or implied representation or warranty to the Purchaser or any of its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or prospect information relating to the Company, any of its
Subsidiaries or their respective businesses or (b) any oral or written
information presented to the Purchaser or any of its Representatives in the
course of its due diligence investigation of the Company, the negotiation of
this Agreement or the course of the Transactions or any other transactions or
potential transactions involving the Company and the Purchaser.

 

21



--------------------------------------------------------------------------------

Section 3.22    No Other Purchaser Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV, the Company
hereby acknowledges that neither Purchaser nor any other Person (a) has made or
is making any other express or implied representation or warranty with respect
to Purchaser or any of its Subsidiaries or their respective businesses,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any information developed by the
Company or any of its Representatives or (b) except in the case of Fraud in
connection with the representations and warranties expressly set forth in
Article IV, will have or be subject to any liability or indemnification
obligation to the Company resulting from the delivery, dissemination or any
other distribution to the Company or any of its Representatives, or the use by
the Company or any of its Representatives, of any information, documents,
estimates, projections, forecasts or other forward-looking information, business
plans or other material developed by or provided or made available to the
Company or any of its Representatives, including in due diligence materials, in
anticipation or contemplation of any of the Transactions or any other
transactions or potential transactions involving the Company and the Purchaser.
The Company, on behalf of itself and on behalf of its respective Affiliates,
expressly waives any such claim relating to the foregoing matters, except with
respect to Fraud in connection with the representations and warranties expressly
set forth in Article IV.

ARTICLE IV

Representations and Warranties of the Purchaser

Purchaser represents and warrants to the Company, as of the date hereof and as
of each Closing Date:

Section 4.01    Organization; Standing. Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the Laws of
Delaware, and is a U.S. Person, and Purchaser has all requisite power and
authority necessary to carry on its business as it is now being conducted and is
duly licensed or qualified to do business and is in good standing (where such
concept is recognized under applicable Law) in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.02    Authority; Noncontravention.

(a)    Purchaser has all necessary power and authority to execute and deliver
this Agreement and the other Transaction Documents to which the Purchaser is a
party, to perform its obligations hereunder and thereunder and to consummate the
Transactions. The execution, delivery and performance by Purchaser of this
Agreement and the other Transaction Documents to which the Purchaser is a party
and the consummation by Purchaser of the Transactions have been duly authorized
and approved by all necessary action on the part of Purchaser, and no further
action, approval or authorization by any of its stockholders, partners, members
or other equity owners, as the case may be, is necessary to authorize the
execution, delivery and performance by Purchaser of this Agreement and the other
Transaction Documents to which the

 

22



--------------------------------------------------------------------------------

Purchaser is a party and the consummation by Purchaser of the Transactions. This
Agreement has been duly executed and delivered by Purchaser and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of Purchaser, enforceable against it in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

(b)    Neither the execution and delivery by the Purchaser of this Agreement or
the other Transaction Documents to which the Purchaser is a party, nor the
consummation of the Transactions by the Purchaser, nor performance or compliance
by the Purchaser with any of the terms or provisions hereof or thereof, will
(i) conflict with or violate any provision of the certificate or articles of
incorporation, bylaws or other comparable charter or organizational documents of
Purchaser or (ii) violate any Law or Judgment applicable to Purchaser or any of
its Subsidiaries or violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would violate or constitute a
default) under any of the terms, conditions or provisions of any Contract to
which Purchaser or any of its Subsidiaries is a party or accelerate Purchaser’s
or any of its Subsidiaries’, if applicable, obligations under any such Contract,
except, in the case of clause (ii), (x) any required filings or approvals under
applicable Competition Laws upon exercise of the Warrants and (y) as would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.

Section 4.03    Governmental Approvals. Except for (a) the filing by the Company
of the Articles Supplementary with the SDAT and the acceptance for record by the
SDAT of the Articles Supplementary pursuant to the MGCL and (b) filings required
under, and compliance with other applicable requirements of, applicable
Competition Laws upon the exercise of the Warrants, no consent or approval of,
or filing, license, permit or authorization, declaration or registration with,
any Governmental Authority is necessary for the execution and delivery by
Purchaser of this Agreement and the other Transaction Documents to which the
Purchaser is a party, the performance by Purchaser of its obligations hereunder
and thereunder and the consummation by Purchaser of the Transactions, other than
such other consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.

Section 4.04    Available Funds. On each applicable Closing Date, the Purchaser
will have at the applicable Closing all immediately available funds necessary to
consummate the Tranche 1 Purchase, Tranche 2 Purchase or Tranche 3 Purchase, as
applicable, and pay the Tranche 1 Purchase Price, Tranche 2 Purchase Price or
Tranche 3 Purchase Price, as applicable, for the Tranche 1 Securities, Tranche 2
Securities or Tranche 3 Securities, as applicable, to be acquired hereunder on
the terms contemplated by this Agreement at such Closing.

Section 4.05    Ownership of Company Stock. None of the Purchaser nor any of its
Affiliates (including STWD and its Subsidiaries) owns any Capital Stock or other
equity or equity-linked securities of the Company or its Subsidiaries, except
that individuals who are directors, officers or employees of the Purchaser or
any of its Affiliates may beneficially own a de minimis number of shares of
Common Stock.

 

23



--------------------------------------------------------------------------------

Section 4.06    Brokers and Other Advisors. Except for Credit Suisse Securities
(USA) LLC, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses in connection therewith, in
connection with the Transactions based upon arrangements made by or on behalf of
the Purchaser or any of its Affiliates, except for Persons, if any, whose fees
and expenses will be paid by the Purchaser.

Section 4.07    Purchase for Investment. Purchaser acknowledges that the
Securities and the Common Stock issuable upon the exercise of the Warrants have
not been registered under the Securities Act or under any state or other
applicable securities laws. Purchaser (a) acknowledges that it is acquiring the
Securities and the Common Stock issuable upon the exercise of the Warrants
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer, or otherwise dispose of any of the Securities or
the Common Stock issuable upon the exercise of the Warrants, except in
compliance with the terms and conditions set forth in the Company Charter
Documents and the registration requirements or exemption provisions of the
Securities Act and any other applicable securities Laws, (c) is a sophisticated
institutional investor with extensive knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Securities and the
Common Stock issuable upon the exercise of the Warrants and of making an
informed investment decision, (d) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act), and (e) (1) has been furnished with
or has had full access to all the information that it considers necessary or
appropriate to make an informed investment decision with respect to the
Securities and the Common Stock issuable upon the exercise of the Warrants,
(2) has had an opportunity to discuss with the Company and its Representatives
the intended business and financial affairs of the Company and to obtain
information necessary to verify any information furnished to it or to which it
had access and (3) can bear the economic risk of (i) an investment in the
Securities and the Common Stock issuable upon the exercise of the Warrants
indefinitely and (ii) a total loss in respect of such investment. Purchaser has
such knowledge and experience in business and financial matters so as to enable
it to understand and evaluate the risks of, and form an investment decision with
respect to its investment in, the Securities and the Common Stock issuable upon
the exercise of the Warrants, and to protect its own interest in connection with
such investment.

Section 4.08    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by Purchaser and its Representatives,
Purchaser and its Representatives have received and may continue to receive from
the Company and its Representatives certain estimates, projections, forecasts
and other forward-looking information, as well as certain business plan
information containing such information, regarding the Company and its
Subsidiaries and their respective businesses and operations. Purchaser hereby
acknowledges that there are uncertainties inherent in attempting to make such
estimates, projections, forecasts and other forward-looking statements, as well
as in such business plans, with which Purchaser is familiar, that Purchaser is
making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts and other forward-looking information, as well as such
business plans, so furnished to Purchaser (including the reasonableness of the
assumptions underlying such estimates, projections, forecasts, forward-looking
information or business plans), and that

 

24



--------------------------------------------------------------------------------

except for Fraud, Purchaser will have no claim against the Company or any of its
Subsidiaries, or any of their respective Representatives, with respect thereto.

Section 4.09    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III, Purchaser
hereby acknowledges that neither the Company nor any of its Subsidiaries, nor
any other Person, (a) has made or is making any other express or implied
representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to Purchaser or any of its
Representatives or any information developed by Purchaser or any of its
Representatives or (b) except in the case of Fraud, will have or be subject to
any liability or indemnification obligation to Purchaser resulting from the
delivery, dissemination or any other distribution to Purchaser or any of its
Representatives, or the use by Purchaser or any of its Representatives, of any
information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to Purchaser or any of its Representatives, including
in due diligence materials, “data rooms” or management presentations (formal or
informal), in anticipation or contemplation of any of the Transactions or any
other transactions or potential transactions involving the Company and
Purchaser. Purchaser, on behalf of itself and on behalf of its Affiliates,
expressly waives any such claim relating to the foregoing matters, except with
respect to Fraud. Purchaser hereby acknowledges (for itself and on behalf of its
Affiliates and Representatives) that it has conducted, to its satisfaction, its
own independent investigation of the business, operations, assets and financial
condition of the Company and its Subsidiaries and its own in-depth analysis of
the merits and risks of the Transactions in making its investment decision and,
in making its determination to proceed with the Transactions, Purchaser and its
Affiliates and Representatives have relied on the results of their own
independent investigation and analysis.

Section 4.10    No Other Purchaser Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV, neither the
Purchaser nor any other Person on its behalf has made or is making any other
express or implied representation or warranty.

ARTICLE V

Additional Agreements

Section 5.01    Antitrust Filings. The Company and the Purchaser acknowledge
that one or more filings, notifications, expirations of waiting periods, waivers
and/or approvals under applicable Competition Laws may be necessary in
connection with, and prior to, the issuance of shares of Common Stock upon
exercise of the Warrants in accordance with the Warrant Agreement. From and
after the First Closing, the Purchaser will promptly notify the Company if any
such filing, notification, expiration of a waiting period, waiver and/or
approval (in each case under any Competition Law) is required in connection with
any such exercise of the Warrants in accordance with the Warrant Agreement.
Notwithstanding anything to the contrary in this Agreement or the Warrant
Agreement, any exercise of the Warrants shall be subject to such required
applicable filing, notification, expiration of a waiting period, waiver and/or
approval. To the extent requested by either the Company or the Purchaser from
time to time following the First Closing, each of the Company and the Purchaser
will use reasonable best efforts to

 

25



--------------------------------------------------------------------------------

cooperate in promptly making or causing to be made all necessary applications,
submissions and filings under any applicable Competition Laws in connection with
the issuance of shares of Common Stock upon exercise of the Warrants whether in
advance of such exercise or contemporaneous with such exercise. For the
avoidance of doubt, the Purchaser and its transferees may require the reasonable
cooperation of the Company under this Section 5.01 at any time, and from time to
time and on multiple occasions, prior to the exercise in full of the Warrants
held by the Purchaser or such transferee. The Purchaser and the Company shall
each be responsible for the payment of 50% of any filing fees associated with
any such applications, submissions or filings by Purchaser or its Affiliates.

Section 5.02    Corporate Actions.

(a)    At any time that Warrants remain outstanding, the Company shall from time
to time take all lawful action within its control to cause the authorized shares
of Capital Stock of the Company to include a sufficient number of authorized but
unissued (i) shares of Common Stock to satisfy the exercise requirements of the
Warrants then outstanding and (ii) shares of Series B Preferred Stock to satisfy
the requirements for issuances of Series B Preferred Stock from time to time
under the Articles Supplementary.

(b)    Prior to the First Closing, the Articles Supplementary shall be filed
with, and accepted for record by, the SDAT.

(c)    Without the prior written consent of the Purchaser, the Company shall not
amend, modify or waive any provision of the Company Charter Documents in any
manner that (i) adversely affects the rights, powers, preferences or privileges
of the Purchaser under such Company Charter Documents, or (ii) materially and
adversely affects the powers, preferences or relative participating, optional or
other special rights of the Common Stock in a manner which would
disproportionately and adversely affect the rights of the Purchaser under the
Warrant Agreement.

(d)    The Company shall not, by amendment of its Company Charter Documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed by the Company
under the Warrant Agreement, but shall at all times in good faith cooperate in
the carrying out of all the provisions of such Warrant Agreement.

(e)    Any amendment to Article II, Section 13 of the bylaws of the Company or
to any other provision of the Company Charter Documents which seeks to apply
Title 3, Subtitle 7 of the MGCL, in whole or in part, to any acquisition of
shares of stock of the Company by the Purchaser (or any Affiliate thereof) or to
otherwise repeal the exemption applicable to any acquisition of shares of stock
of the Company by the Purchaser (or any Affiliate thereof), in whole or in part,
shall require the prior written consent of the Purchaser.

Section 5.03    Public Disclosure. The Purchaser (including its Affiliates) and
the Company shall consult with each other before issuing, and give each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the

 

26



--------------------------------------------------------------------------------

Transaction Documents or the Transactions, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, Judgment, court process or the rules and
regulations of any national securities exchange or national securities quotation
system. The Purchaser and the Company agree that the initial press release to be
issued with respect to the Transactions following execution of this Agreement
shall be in the form mutually agreed by the parties (the “Announcement”).
Notwithstanding the foregoing, (a) this Section 5.03 shall not apply to any
press release or other public statement made by the Company or the Purchaser
(i) that is consistent with the Announcement and does not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (ii) to the
extent it does not relate specifically to the signing of the Transaction
Documents or the Transactions and (b) the Purchaser shall be permitted to
provide ordinary course confidential updates to its limited partners regarding
the general status of its investment in the Company (without disclosing material
non-public information regarding the Company or its Subsidiaries), subject to
Section 5.04.

Section 5.04    Confidentiality. The Purchaser will, and will cause its
Affiliates and their respective Representatives to, keep confidential any
information (including oral, written and electronic information) concerning the
Company, its Subsidiaries or its Affiliates that may be furnished to the
Purchaser, its Affiliates or its or their respective Representatives by or on
behalf of the Company or any of its Representatives pursuant to (x) the
Transaction Documents to which the Purchaser is a party or (y) the
confidentiality agreement, dated April 8, 2020, by and between STWD and the
Company (the “Confidentiality Agreement”) (the information referred to in
clauses (x) and (y), collectively referred to as the “Confidential Information”)
and to use the Confidential Information solely for the purposes of monitoring,
administering or managing the Purchaser’s investment in the Company made
pursuant to this Agreement (a “Permitted Purpose”); provided that the
Confidential Information shall not include information that (i) was or becomes
available to the public other than as a result of a disclosure by the Purchaser,
any of its Affiliates or any of their respective Representatives in violation of
this Section 5.04, (ii) was or becomes available to the Purchaser, any of its
Affiliates or any of their respective Representatives on a non-confidential
basis from a source other than the Company or its Representatives; provided that
such source was not, to the Purchaser’s knowledge after due inquiry, subject to
any contractual, legal or fiduciary obligation to keep such information
confidential, (iii) at the time of disclosure is already in the possession of
the Purchaser, any of its Affiliates or any of their respective Representatives,
provided that such information is not, to the Purchaser’s knowledge after due
inquiry, subject to any contractual, legal or fiduciary obligation to keep such
information confidential, or (iv) is independently developed by the Purchaser,
any of its Affiliates or any of their respective Representatives without
reference to, incorporation of, reliance on or other use of any Confidential
Information. Notwithstanding anything here in the contrary, Purchaser agrees, on
behalf of itself and its Affiliates and its and their respective
Representatives, that Confidential Information may be disclosed solely (i) to
Purchaser’s Affiliates and its and their respective Representatives to the
extent required for a Permitted Purpose and (ii) in the event that Purchaser,
any of its Affiliates or any of its or their respective Representatives are
requested or required by applicable Law, Judgment, stock exchange rule or other
applicable judicial or governmental process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, in each of which
instances Purchaser, its Affiliates and its and their

 

27



--------------------------------------------------------------------------------

respective Representatives, as the case may be, shall, to the extent legally
permitted, provide notice to the Company promptly so that the Company will have
a reasonable opportunity to timely seek to limit, condition or quash such
disclosure (in which case Purchaser shall use reasonable efforts to assist the
Company in this respect) all at the Company’s sole cost and expense. The parties
agree that Confidential Information may not be disclosed by the Purchaser or any
of its Affiliates to any STWD Person (it being understood that no STWD Person
will be deemed to be in receipt of any Confidential Information solely because
such STWD Person is a Representative of the Purchaser or any of its Affiliates,
unless such STWD Person actually receives Confidential Information). The
obligations of this Section 5.04 shall be deemed to remain in full force and
effect from the date of this Agreement until the date that is eighteen
(18) months after the later of (x) the date hereof and (y) the 10% Fall-Away
Date. Purchaser shall be liable for any breach of the terms of this Section 5.04
that are applicable to its Representatives by any of its Representatives as if
Purchaser had committed such breach.

Section 5.05    NYSE Listing of Shares. The Company shall promptly apply to
cause the aggregate number of Warrant Shares to be approved for listing on the
NYSE, subject to official notice of issuance. From time to time following the
applicable Closing Dates, the Company shall cause the number of Warrant Shares
then issuable upon exercise of the then outstanding Warrants to be approved for
listing on the NYSE, subject to official notice of issuance, or such other
primary exchange as to which the Common Stock is then admitted for trading.

Section 5.06    Standstill. The Purchaser agrees that during the Standstill
Period, without the prior written approval of the Board, the Purchaser will not,
directly or indirectly, and will cause the other Standstill Parties not to:

(a)    acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any equity securities or direct or indirect
rights to acquire any equity securities of the Company or any of its
Subsidiaries, or any securities convertible into or exchangeable for any such
equity securities (but in any case excluding (A) issuances by the Company of
Warrant Shares pursuant to any exercise of the Warrants in accordance with the
terms of the Warrant Agreement, (B) issuances of the Securities by the Company
to the Purchaser pursuant to this Agreement and (C) acquisitions by the
Purchaser or any of its Affiliates pursuant to Section 5.12);

(b)    make any public announcement with respect to, or offer, seek, propose or
publicly indicate an interest in (in each case with or without conditions), any
merger, consolidation, business combination, tender or exchange offer for the
Company’s equity securities or purchase of any material assets of the Company or
its Subsidiaries, or enter into any discussions, negotiations, arrangements,
understandings or agreements (whether written or oral) with any other Person
regarding any of the foregoing; provided that this clause shall not prohibit a
Standstill Party from making confidential proposals to the Board regarding
mergers, consolidations or other business combinations with the Company or a
purchase of any of the Company’s material assets so long as such proposals would
not reasonably be expected to require any public disclosure by the Purchaser or
the Company or their respective Affiliates;

(c)    make any public announcement with respect to, or offer, seek, propose or
publicly indicate an interest in (in each case with or without conditions), any
recapitalization,

 

28



--------------------------------------------------------------------------------

reorganization, restructuring, liquidation, dissolution of the Company or its
Subsidiaries, or any other extraordinary transaction involving the Company or
any Subsidiary of the Company or any of their respective equity securities, or
enter into any discussions, negotiations, arrangements, understandings or
agreements (whether written or oral) with any other Person regarding any of the
foregoing; provided that this clause shall not prohibit a Standstill Party from
making confidential proposals to the Board regarding such matters so long as
such proposals would not reasonably be expected to require any public disclosure
by the Purchaser or the Company or their respective Affiliates;

(d)    otherwise act, alone or in concert with others, to control or seek to
control, advise or knowingly influence, in any manner, management or the board
of directors, or the policies of the Company or any of its Subsidiaries (other
than any Purchaser Director or Preferred Director acting in her or her capacity
as a member of the Board or voting at a meeting of the Company’s stockholders);

(e)    make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting equity
securities of the Company or any of its Subsidiaries, or call or seek to call a
meeting of the Company’s stockholders or initiate any stockholder proposal for
action by the Company’s stockholders, or (other than with respect to any
Purchaser Director or Preferred Director, to the extent in accordance with the
terms and conditions of this Agreement) seek election to or to place a
representative on the Board or seek the removal of any director from the Board;

(f)    take any action that would or would reasonably be expected to require the
Purchaser, the Company or any other Person to make a public announcement
regarding the possibility of a transaction or any of the events described in
this Section 5.06;

(g)    enter into any discussions, negotiations, communications, arrangements or
understandings with any third party (including security holders of the Company,
but excluding, for the avoidance of doubt, any Affiliates of the Purchaser who
are also security holders of the Company) with respect to any of the foregoing,
including, without limitation, forming, joining or in any way participating in a
“group” (as defined in Section 13(d)(3) of the Exchange Act) with any third
party (excluding, for the avoidance of doubt, any Affiliates of the Purchaser
who are also security holders of the Company) with respect to the Company or any
of its Subsidiaries or any securities of the Company or of any of its
Subsidiaries or otherwise in connection with any of the foregoing;

(h)    make any public proposal or public statement of inquiry or publicly
disclose any intention, plan or arrangement consistent with any of the
foregoing;

(i)    knowingly advise, assist, encourage or direct any Person to do, or to
knowingly advise, assist, encourage or direct any other Person to do, any of the
foregoing;

(j)    request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.06; or

 

29



--------------------------------------------------------------------------------

(k)    contest the validity of this Section 5.06 or make, initiate, take or
participate in any demand, Action (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 5.06;

provided, however, that nothing in this Section 5.06 will limit (1) the
Purchaser’s rights pursuant to the Transaction Documents, in accordance with
their terms; (2) any actions taken by any Purchaser Director or Preferred
Director, or the ability of any Purchaser Director or Preferred Director to vote
or otherwise exercise his or her legal duties, in each case in his or her
capacity as a member of the Board; or (3) any private communications, proposals
or offers for a transaction made to the Chief Executive Officer of the Company
or the Chairman of the Board (so long as the manner or content of any such
communication would not reasonably be expected to require any public disclosure
by the Company). Notwithstanding the foregoing, this Section 5.06 shall not
prevent or impair the Purchaser’s ability to exercise any of its rights set
forth in any of the Transaction Documents (including under Section 5.12 or the
Warrant Agreement).

Section 5.07    Transfer; Legend. (a) All certificates or other instruments
representing the Series B Preferred Stock, Warrants and Warrant Shares will bear
a legend (the “Securities Law Legend”) substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

All certificates or other instruments representing the Warrants and Warrant
Shares will also bear a legend substantially to the following effect:

AS APPLICABLE, THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF MAY 28, 2020, THE
WARRANT AGREEMENT, DATED AS OF MAY 28, 2020, AND THE CHARTER AND BYLAWS OF THE
ISSUER, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b)    Upon request of the Purchaser and, if requested by the Company, receipt
by the Company of an opinion of counsel reasonably satisfactory to the Company
to the effect that such legend is no longer required under the Securities Act
and applicable state securities laws, the Company shall promptly cause the
Securities Law Legend to be removed from any certificate or other instrument
solely for any Series B Preferred Stock proposed to be Transferred by Purchaser.

(c)    The Purchaser shall only Transfer the Securities (including the Warrant
Shares) in compliance with the Securities Act and applicable state securities
laws and if the Purchaser shall have received an opinion of counsel, reasonably
satisfactory to the Company, that such Transfer is in compliance with the
Securities Act and applicable state securities laws.

 

30



--------------------------------------------------------------------------------

Section 5.08    Director Rights. (a) The Board shall take all action necessary
to cause one (1) Purchaser Designee to be appointed as a member of the Board
promptly following the later of (i) the Purchaser’s written request, (ii) the
First Closing and (iii) July 1, 2020 (such later date, the “Initial Appointment
Date”). Following the Initial Appointment Date, and until the occurrence of the
25% Fall-Away Date, the Company will nominate one Purchaser Designee to be
elected at each annual meeting of the Company’s stockholders, recommend that
holders of its Common Stock vote to elect such Purchaser Designee and use its
reasonable efforts to cause the election to the Board of a slate of directors
that includes such Purchaser Designee. Promptly following the date of this
Agreement, the Purchaser shall use commercially reasonable efforts to select an
initial Purchaser Designee who shall be reasonably acceptable to the Board or
Nominating and Corporate Governance Committee of the Board. Following the
Initial Appointment Date, and until the occurrence of the 25% Fall-Away Date, if
the Purchaser Designee is not elected to serve as a Purchaser Director, the
Board will take all lawful actions to appoint such Purchaser Designee as a
Purchaser Director, including, if required, increasing the size of the Board and
appointing such Purchaser Designee to fill the vacancy created by such increase.

(b)    Upon the occurrence of the 25% Fall-Away Date, if requested by the Board,
the Purchaser Director shall immediately resign, and the Purchaser shall cause
the Purchaser Director to immediately resign, from the Board effective as of the
25% Fall-Away Date, and the Purchaser shall no longer have any rights under this
Section 5.08. Prior to his or her appointment, and as a condition to his or her
appointment, the Purchaser Director shall deliver to the Company an irrevocable
letter of resignation resigning automatically and without further action upon
delivery of a request for resignation by the Purchaser or, following the 25%
Fall-Away Date, by the Company.

(c)    Until the occurrence of the 25% Fall-Away Date, in the event of the
death, disability, resignation or removal of a Purchaser Director as a member of
the Board, the Purchaser may designate a Purchaser Designee to replace such
Purchaser Director and, subject to Section 5.08(d) and any applicable provisions
of the MGCL, the Company shall take such action as is necessary to cause such
Purchaser Designee to be appointed to the Board. Once appointed to the Board,
such replacement Purchaser Director shall be deemed a Purchaser Director for all
purposes of this Agreement.

(d)    The Company’s obligations with respect to the Purchaser Director pursuant
to this Section 5.08 shall in each case be subject to (i) the Purchaser
Designee’s and the Purchaser Director’s (as applicable) satisfaction of all
requirements regarding service as a director of the Company under applicable Law
and stock exchange rules regarding service as a director of the Company and all
other criteria and qualifications for service as a director applicable to all
non-executive directors of the Company, (ii) the Purchaser Designee and the
Purchaser Director meeting all independence requirements of the NYSE (including
any heightened independence standards applicable to audit committee
independence) and (iii) the Purchaser Designee and the Purchaser Director not
being or becoming a director or officer of a Competitor. The Purchaser will
cause the Purchaser Designee (A) to make himself or herself reasonably available
for interviews, (B) to consent to such reference and background checks or other
investigations as the Board may reasonably request in order to determine the
Purchaser’s Designee’s eligibility and qualification to serve as contemplated
hereunder, and (C) to provide to the Company a completed copy of the directors
and officers questionnaire submitted by the

 

31



--------------------------------------------------------------------------------

Company to its other directors in the ordinary course of business. No Purchaser
Designee shall be eligible to serve as a director if he or she (x) has been
involved in any of the events enumerated under Item 2(d) or (e) of Schedule 13D
under the Exchange Act or Item 401(f), other than Item 401(f)(1), of Regulation
S-K under the Securities Act or (y) is subject to any Judgment prohibiting
service as a director of any public company. In the event that the Purchaser
Director becomes aware that he or she no longer satisfies all the requirements
set forth in (1) the immediately preceding sentence and (2) the first sentence
of this Section 5.08(d), the Purchaser Director shall immediately resign, and
the Purchaser shall immediately cause the Purchaser Director to resign, from the
Board effective immediately, and the Purchaser shall be entitled to designate a
new Purchaser Director, subject to the terms of this Section 5.08. As a
condition to a Purchaser Designee’s election to the Board or nomination for
election as a director of the Company, pursuant to this Section 5.08, such
Purchaser Designee must provide to the Company:

(i)    all information reasonably requested by the Company that is required to
be or is customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines;

(ii)    all information reasonably requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal or regulatory obligations; and

(iii)    an undertaking in writing by the Purchaser Designee:

a.    to be subject to, bound by and duly comply with a standard confidentiality
agreement in a form acceptable to the Company, the code of conduct and other
policies of the Company, in each case, solely to the extent applicable to all
other non-executive directors of the Company; and

b.    at the request of the Board, to recuse himself or herself from any
determinations, deliberations or discussion of the Board or any committee
thereof to the extent regarding the Company’s relationship with the Purchaser or
any of its Affiliates, or matters arising under the Transaction Documents or the
Transactions (including, for the avoidance of doubt, any determinations,
deliberations or discussions regarding a possible Change of Control or whether a
Change of Control (as defined in the Articles Supplementary) has occurred for
purposes of the rights set forth in Section 6 of the Articles Supplementary).

(e)    The Purchaser Director shall not participate in, and, at the Board’s
request, shall recuse himself or herself from, and the Purchaser shall cause the
Purchaser Director to not participate in, and to recuse himself or herself from,
any Board deliberations and actions relating to the Company’s relationship with
the Purchaser or matters arising under the Transaction Documents or the
Transactions.

 

32



--------------------------------------------------------------------------------

(f)    The Company shall indemnify the Purchaser Director and provide the
Purchaser Director with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other non-executive members of the
Board in their capacities as members of the Board, pursuant to the Company
Charter Documents, the MGCL or otherwise. The Company hereby acknowledges that
the Purchaser Director may have rights to indemnification and advancement of
expenses provided by the Purchaser or its Affiliates (directly or through
insurance obtained by any such entity) (collectively, the “Director
Indemnitors”). The Company hereby agrees and acknowledges that (i) it is the
indemnitor of first resort with respect to the Purchaser Director and (ii) it
shall be required to advance the full amount of expenses incurred by the
Purchaser Director, as required by law, the terms of the Company Charter
Documents, an agreement, vote of stockholders or disinterested directors, or
otherwise, without regard to any rights the Purchaser Director may have against
the Director Indemnitors. These rights shall be a contract right.

(g)    The Company shall provide compensation and expense reimbursement to the
Purchaser Director to the same extent as it provides compensation and expense
reimbursement to other non-executive members of the Board.

Section 5.09    Additional Board Rights.

(a)    If, at any time prior to the 25% Fall-Away Date, a Failure Event occurs,
then, promptly following the later of (i) such Failure Event and (ii) July 1,
2020, the Board shall cause one (1) Preferred Designee to be appointed as a
member of the Board, effective as of such time. Following such time and until
the earliest to occur of (i) the 25% Fall-Away Date and (ii) a Payment Event,
the Company will nominate such Preferred Designee to be elected at each annual
meeting of the Company’s stockholders, recommend that holders of its Common
Stock vote to elect such Preferred Designee and use its reasonable efforts to
cause the election to the Board of a slate of directors that includes such
Preferred Designee. If the Preferred Designee is not elected to serve as the
Preferred Director, the Board will take all lawful actions to appoint such
Preferred Designee as the Preferred Director, including, if required, increasing
the size of the Board and appointing such Purchaser Designee to fill the vacancy
created by such increase.

(b)    Upon the occurrence of the first to occur of (i) the Payment Event and
(ii) 25% Fall-Away Date, if requested by the Board, the Preferred Director shall
immediately resign, and the Purchaser shall cause the Preferred Director to
immediately resign, from the Board effective as of the Payment Event, and,
unless there occurs another Failure Event, the Purchaser shall no longer have
any rights under this Section 5.09, including, for the avoidance of doubt, any
designation nomination rights under Section 5.09.

(c)    Prior to his or her appointment, and as a condition to his or her
appointment, the Preferred Director shall deliver to the Company an irrevocable
letter of resignation resigning automatically and without further action upon
delivery of a request for resignation (i) by the Purchaser or (ii) by the
Company upon the first to occur of (A) the Payment Event and (B) the 25%
Fall-Away Date.

 

33



--------------------------------------------------------------------------------

(d)    The Company shall provide expense reimbursement to the Preferred Director
to the same extent as it provides expense reimbursement to other non-executive
members of the Board.

(e)    Section 5.08(d), Section 5.08(e) and Section 5.08(f) shall apply to the
Preferred Designee and Preferred Director, as applicable, mutatis mutandis.

Section 5.10    Voting.

(a)    From and after the First Closing and until the 25% Fall-Away Date, during
any such time that the Accrued Dividends (as defined in the Articles
Supplementary) on any shares of Series B Preferred Stock held by Purchaser are
not then in arrears, at each meeting of the stockholders of the Company and at
every postponement or adjournment thereof, the Purchaser shall take such action
as may be required so that all of the shares of Common Stock beneficially owned,
directly or indirectly, by the Purchaser and entitled to vote at such meeting of
stockholders are voted:

(i)    in favor of each director nominated or recommended by the Board for
election at any such meeting;

(ii)    against any stockholder nomination for director that is not approved and
recommended by the Board for election at any such meeting;

(iii)    in favor of the Company’s “say-on-pay” proposal and any proposal by the
Company relating to equity compensation that has been approved by the Board or
the a committee of the Board (or any successor committee, however denominated);
and

(iv)    in favor of the Company’s proposal for ratification of the appointment
of the Company’s independent registered public accounting firm.

(b)    From and after the First Closing and until the 25% Fall-Away Date, during
any such time that the Accrued Dividends (as defined in the Articles
Supplementary) on any shares of Series B Preferred Stock held by Purchaser are
not then in arrears, at each meeting of the stockholders of the Company and at
every postponement or adjournment thereof, Purchaser shall attend each meeting
of stockholders of the Company.

Section 5.11    Tax Matters.

(a)    The Company and its paying agent shall be entitled to deduct and withhold
Taxes on all payments and distributions (or deemed distributions) with respect
to the Series B Preferred Stock, the Warrants (or upon the exercise thereof) or
the Common Stock issued upon any exercise of Warrants, in each case, to the
extent required by applicable Law. To the extent that any amounts are so
deducted or withheld, such deducted or withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction or withholding was made. In the event the Company previously
remitted any amounts to a Governmental Authority on account of Taxes required to
be deducted or withheld in respect of any payment or distribution (or deemed
distribution) with respect to a share of Series B Preferred Stock or a Warrant
(or upon the exercise thereof), the Company shall be

 

34



--------------------------------------------------------------------------------

entitled (i) to offset any such amounts against any amounts otherwise payable in
respect of such share of Series B Preferred Stock or such Warrant (or any
Warrant Shares otherwise required to be issued upon the exercise or exchange of
such Warrant or any amount otherwise payable in respect of a Warrant Share
received upon its exercise) or any other amounts otherwise payable by the
Company to the relevant holder or (ii) to require the Person in respect of whom
such deduction or withholding was made to reimburse the Company for such amounts
(and such Person shall promptly so reimburse the Company upon demand).
Notwithstanding anything to the contrary in this paragraph (a), the Company
shall (i) make commercially reasonable efforts to notify each holder of Series B
Preferred Stock, Warrants, or Warrant Shares at least 10 Business Days prior to
any withholding of its intention of any such withholding (it being understood
that any such notice shall include a brief written description of the basis for
such withholding) and (ii) not withhold with respect to any U.S. federal
withholding tax if it receives a IRS Form W-9 from a holder of Series B
Preferred Stock, Warrants or Warrant Shares.

(b)    From and after the First Closing Date, the Company will continue to be
organized and operated in conformity with the requirements for qualification and
taxation as a REIT under the Code and will not knowingly take any action, or
fail to take any action, that could reasonably be expected to result in the
Company failing to qualify as a REIT under the Code or that could otherwise
reasonably be expected to cause the Purchaser to own an interest in an entity
that is not treated as a REIT under the Code, in each case without the consent
of the Purchaser.

(c)    The Company shall not take any action or actions that, taken together,
could reasonably be expected to cause the Purchaser to recognize excess
inclusion income pursuant to Section 860E of the Code.

(d)    The Company shall (i) if it is legally able to do so, provide to the
Purchaser, upon the Purchaser’s written request in connection with a transfer of
Series B Preferred Stock or Warrants and within ten (10) days following such
request, a certification that the Series B Preferred Stock or Warrants, as the
case may be, held by the Purchaser do not constitute a United States real
property interest, in accordance with Treasury Regulations
Section 1.897-2(h)(1), and (ii) in connection with the provision of any
certification pursuant to the preceding clause (i), comply with the notice
provisions set forth in Treasury Regulations Section 1.897-2(h). In the event
the Company becomes aware of any facts or circumstances that would reasonably be
expected to cause it to become a “United States real property holding
corporation” (as defined in Section 897(c) of the Code) (a “USRPHC”), the
Company shall promptly notify the Purchaser.

(e)    Within twenty (20) Business Days of the First Closing Date, the Purchaser
shall determine and deliver to the Company a proposed valuation of the Warrants
(the “Purchaser’s Proposed Valuation”). If the Company agrees with such proposed
valuation, the proposed valuation shall become the final valuation of the
Warrants. If the Company does not agree with the Purchaser’s Proposed Valuation,
then within twenty (20) Business Days of receipt of the Purchaser’s Proposed
Valuation the Company shall determine and deliver to the Purchaser a proposed
valuation of the Warrants (the “Company’s Proposed Valuation”). If the Purchaser
and the Company are not able to come to an agreement as to the final valuation
of the Warrants within five (5) Business Days thereafter, the Purchaser and the
Company shall agree in good

 

35



--------------------------------------------------------------------------------

faith on an independent nationally recognized valuation or financial advisory
firm (the “Advisory Firm”) to determine the final valuation of the Warrants,
which valuation must be within the range of the Purchaser’s Proposed Valuation
and the Company’s Proposed Valuation. The Advisory Firm shall make its
determination within fifteen (15) Business Days after it has been engaged to
determine the valuation of the Warrants. The costs and expenses of the Advisory
Firm shall be split fifty-fifty (50-50) by the Purchaser on the one hand and the
Company on the other hand. Once a final valuation of the Warrants (the “Final
Warrant Valuation”) is determined pursuant to the terms of this Section 5.11,
the Tranche 1 Purchase Price, Tranche 2 Purchase Price and Tranche 3 Purchase
Price shall be allocated among the Securities on the basis of such Final Warrant
Valuation, and the Purchaser and the Company agree to not file any Tax Returns
or apply any withholding tax rules inconsistent with such allocation of the
Tranche 1 Purchase Price, Tranche 2 Purchase Price and Tranche 3 Purchase Price,
unless otherwise required by (i) the a final determination of the IRS or
(ii) another Governmental Authority following an audit or examination.

(f)    The Company shall pay any and all documentary, stamp and similar issue or
transfer Tax (“Transfer Tax”) due on (i) the issue of the Series B Preferred
Stock and (ii) the issue of Warrant Shares pursuant to the exercise of a
Warrant. However, the Company shall not be required to pay any Transfer Tax that
may be payable in respect of the issue or delivery (or any transfer involved in
the issue or delivery) of Series B Preferred Stock or Warrant Shares to a
beneficial owner other than the initial beneficial owner of the Series B
Preferred Stock or Warrant, and no such issue or delivery shall be made unless
and until the person requesting such issue or delivery has paid to the Company
the amount of any such Transfer Tax or has established to the satisfaction of
the Company that such Transfer Tax has been paid or is not payable.

(g)    After the First Closing, each of the Company and the Purchaser shall (and
shall cause their respective Affiliates to) cooperate with and assist each other
in respect of such Tax matters as may arise in connection with the Purchaser’s
ownership of the Series B Preferred Stock, Warrants (including the exercise
thereof) and the Warrant Shares (including, without limitation, establishing
such exemptions from the Company’s stock ownership limits as contained in the
Company Charter Documents as necessary to effectuate the transactions
contemplated in the Transaction Documents. Any reasonable out-of-pocket costs
expenses incurred by the Company pursuant to this paragraph shall be borne by
the Purchaser.

Section 5.12    Participation. (a) For the purposes of this Section 5.12,
“Excluded Issuance” shall mean: (i) the issuance to directors, officers,
employees, consultants, service providers or agents of the Company, its
Subsidiaries or the Manager of Common Stock (x) under any generally applicable
employee benefit plans, programs or other compensatory arrangements or
(y) pursuant to the employment inducement exception to the NYSE rules regarding
shareholder approval of equity compensation plans, including the exercise,
vesting and/or settlement of Company Securities and/or other awards granted
under any employee benefit plan, program or arrangement; (ii) the granting to
directors, officers, employees, consultants, service providers or agents of the
Company, its Subsidiaries or the Manager of equity awards denominated in shares
of Common Stock (x) under any generally applicable employee benefit plans,
programs or other compensatory arrangements or (y) pursuant to the employment
inducement exception to the NYSE rules regarding shareholder approval of equity
compensation

 

36



--------------------------------------------------------------------------------

plans; (iii) the issuance of shares of equity securities in connection with any
“business combination” (as defined in the rules and regulations promulgated by
the SEC) or otherwise in connection with bona fide acquisitions of securities or
assets of another Person, business unit, division or business, or to strategic
counterparties in connection with partnerships, joint ventures or similar
strategic transactions; (iv) the issuance of shares of any equity securities
pursuant to the conversion, exercise or exchange of Warrants; (v) the issuance
of the Securities; (vi) the issuance of shares of equity securities to a
Governmental Authority or designee thereof (in each case, excluding a sovereign
wealth fund) in connection with a financing transaction pursuant to a program
developed to address COVID-19 or any similar or related virus or its impacts on
the Company or its Subsidiaries (including other impacts thereof); (vii) the
issuance of shares of equity securities in connection with (A) a
reclassification, recapitalization, exchange, stock split (including a reverse
stock split), combination or readjustment of shares or (B) any stock dividend or
stock distribution pursuant to IRS Revenue Procedure 2017-45 or IRS Revenue
Procedure 2020-19 necessary to maintain the Company’s status as a REIT under the
Code, or (C) any similar transaction, in each case, in which holders of Common
Stock participate on a pro rata basis; (viii) the payment of the Management Fee
and Incentive Compensation (as such terms are defined in the Management
Agreement) to the Manager in shares of Common Stock; and (ix) the issuance of
shares of equity securities in connection with any at-the-market offering;
provided, that, the total value of such offering (measured on a daily basis) is
less than $15,000,000.

(b)    From and after the date hereof and until the 25% Fall-Away Date, if the
Company proposes to issue shares of Common Stock (including any warrants,
options or other rights to acquire, or any securities that are exercisable for,
exchangeable for or convertible into, Common Stock), other than in an Excluded
Issuance, then the Company shall:

(i)    give written notice to the Purchaser no less than 15 Business Days prior
to the closing of such issuance, setting forth in reasonable detail (to the
extent then known) (A) the designation and all of the material terms and
provisions of the securities proposed to be issued (the “Proposed Securities”);
(B) the price and other terms of the proposed sale of such securities; and
(C) the amount of such securities proposed to be issued; provided that following
the delivery of such notice, the Company shall deliver to the Purchaser any such
information the Purchaser may reasonably request in order to evaluate the
proposed issuance, except that the Company shall not be required to deliver any
information that has not been or will not be provided to the proposed purchaser
of the Proposed Securities; and

(ii)    offer to issue and sell to Purchaser, on such terms as the Proposed
Securities are issued and upon full payment by the Purchaser, a portion of the
Proposed Securities equal to a percentage determined by dividing (A) the number
of shares of Common Stock the Purchaser beneficially owns (including for the
avoidance of doubt, all shares of Common Stock underlying Warrants beneficially
owned by the Purchaser) by (B) the fully diluted total number of shares of
Common Stock then outstanding, and including the shares described in the
immediately foregoing clause (A).

(c)    The Purchaser will have the option, exercisable by written notice to the
Company, to accept the Company’s offer and irrevocably commit to purchase any or
all of the equity securities offered to be sold by the Company to the Purchaser,
which notice must be given

 

37



--------------------------------------------------------------------------------

(i) if the Proposed Securities consist solely of shares of Common Stock, within
two (2) Business Days after receipt of such notice from the Company, and (ii) in
all other cases, within ten (10) Business Days after receipt of such notice from
the Company. If the Company offers two (2) or more securities in units to the
other participants in the offering, the Purchaser must purchase such units as a
whole and will not be given the opportunity to purchase only one (1) of the
securities making up such unit. The closing of the exercise of such subscription
right shall take place simultaneously with the closing of the sale of the
Proposed Securities giving rise to such subscription right; provided, that the
closing of any purchase by the Purchaser may be extended beyond the closing of
the sale of the Proposed Securities giving rise to such preemptive right to the
extent necessary to obtain required approvals from any Governmental Authority or
stockholder approval. Upon the expiration of the offering period described
above, the Company will be free to sell such Proposed Securities that the
Purchaser has not elected to purchase during the 90 days following such
expiration on terms and conditions not materially more favorable to the
purchaser thereof than those offered to the Purchaser in the notice delivered in
accordance with Section 5.12(b). Any Proposed Securities offered or sold by the
Company after such 90-day period shall be reoffered to the Purchaser pursuant to
this Section 5.12.

(d)    The election by the Purchaser not to exercise its subscription rights
under this Section 5.12 in any one instance shall not affect its right as to any
subsequent proposed issuance.

(e)    Notwithstanding anything in this Section 5.12 to the contrary, the
Company will not be deemed to have breached this Section 5.12 with respect to an
issuance of Proposed Securities (other than an issuance where the Proposed
Securities consist solely of shares of Common Stock) if the Board determines
that it is reasonably necessary for the Company to issue any Proposed Securities
without previously complying with the provisions of this Section 5.12 and not
later than thirty (30) Business Days following the issuance of such Proposed
Securities in contravention of this Section 5.12, the Company or the transferee
of such Proposed Securities offers to sell a portion of such equity securities
or additional equity securities of the type(s) in question to the Purchaser so
that, taking into account such previously-issued Proposed Securities and any
such additional Proposed Securities, the Purchaser will have had the right to
purchase or subscribe for Proposed Securities in a manner consistent with the
allocation and other terms and upon same economic and other terms provided for
in Section 5.12(b) and Section 5.12(c).

(f)    In the case of an issuance subject to this Section 5.12 for consideration
in whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the Fair Market Value
thereof.

Section 5.13    Information Rights. (a) Following the Closing and prior to the
10% Fall-Away Date, in order to facilitate Purchaser’s compliance with legal and
regulatory requirements applicable to the beneficial ownership by Purchaser of
the Securities and oversight of Purchaser’s investment in the Company, the
Company agrees to provide the Purchaser with the following: (i) within fifteen
(15) days after the end of each calendar month, monthly financial information of
the type set forth in the sample report on Section 5.13(a) of the Company
Disclosure Letter; and (ii) other information in the possession of the Company
and its

 

38



--------------------------------------------------------------------------------

Subsidiaries that is reasonably requested by the Purchaser to account for or
monitor its investment in the Company.

(b)    Notwithstanding the foregoing, the Company shall not be obligated to
provide the access or materials contemplated by this Section 5.13 if the Company
determines, in its reasonable judgment, that doing so could (i) violate
applicable Law, an applicable order or a Contract or obligation of
confidentiality owing to a third party, (ii) jeopardize the protection of an
attorney-client privilege, attorney work product protection or other legal
privilege, (iii) be materially adverse to the interests of the Company or any of
its Subsidiaries in any pending or threatened Action or (iv) expose the Company
or any of its Subsidiaries to risk of liability for disclosure of personal
information. In addition, notwithstanding anything to the contrary contained
herein, neither the Company nor any of its Subsidiaries will be required to
provide any information or material related to or prepared in connection with
(x) any Transaction Documents or the Transactions or any matters relating
thereto or any transactions with or matters relating to the Purchaser or any of
its Affiliates or (y) the Company’s or its Subsidiaries’ investment or
origination pipeline.

(c)    The information furnished under this Section 5.13 by the Company, its
Subsidiaries and their Representatives will be treated as Confidential
Information by the Purchaser pursuant to Section 5.04.

Section 5.14    Business Opportunities. (a) The Company hereby renounces any
interest or expectancy of the Company in, or in being offered an opportunity to
participate in, any Excluded Opportunity. An “Excluded Opportunity” is any
matter, transaction or interest (including any matter, transaction or interest
complementary to or competitive with the business of the Company or any of its
Subsidiaries) that is presented to, or acquired, created or developed by, or
that otherwise comes into the possession of, any Purchaser Director, any
Preferred Director or any of their Affiliates or any of their respective
partners, members, directors, stockholders, employees or agents (other than,
solely with respect to the Purchaser Director or the Preferred Director, in his
or her capacity as a director or stockholder of the Company), and such Persons
shall have no duty to communicate knowledge of an Excluded Opportunity to the
Company or any of its Subsidiaries; provided, that any opportunity that is
presented to a Purchaser Director or a Preferred Director in his or her capacity
as a director or stockholder of the Company shall not be an Excluded
Opportunity.

(b)    Neither the Purchaser Director nor the Preferred Director shall be
required to manage the Company as his or her sole and exclusive function and the
Purchaser Director and/or Preferred Director may have other business interests
and may engage in other activities in addition to those relating to the Company,
subject to the terms and conditions set forth in this Agreement. Such other
business interests or activities may be of any nature or description, and may be
engaged in independently or with others, and the Company shall not have any
right, by virtue of any Transaction Document or the relationship created hereby
or thereby, in or to such other ventures or activities of the Purchaser Director
or the Preferred Director, or to the income or proceeds derived therefrom, and
the pursuit of such ventures, even if competitive with the Company’s business,
shall not be deemed wrongful or improper, subject to the terms and conditions
set forth in this Agreement.

 

39



--------------------------------------------------------------------------------

Section 5.15    Purchaser Net Asset Value. (a) The Purchaser hereby agrees that:

(i)    from the First Closing Date until the earlier to occur of (A) the Second
Closing and (B) the Final Notice Date, the Purchaser will maintain a Net Asset
Value of at least $100,000,000; and

(ii)    from the Second Closing Date until the earlier to occur of (A) the Third
Closing and (B) the Final Notice Date, the Purchaser will maintain a Net Asset
Value of at least $50,000,000.

(b)    As used in this Section 5.15, the term “Net Asset Value” means the total
assets of the Purchaser and its Subsidiaries less the total liabilities of the
Purchaser and its Subsidiaries, calculated in accordance with GAAP; provided
that, for the purposes of calculating Net Asset Value, each share of Series B
Preferred Stock will be deemed to have a value of $25.

Section 5.16    Compliance Certificate. From the First Closing to the 10%
Fall-Away Date, within fifteen (15) days after the end of each calendar quarter,
the Company agrees to provide the Purchaser with a certificate from a secretary
or executive officer of the Company (a “Compliance Certificate”) certifying
that, except as otherwise disclosed therein, during such calendar quarter, the
Company has complied with all of the requirements contained in Section 9(a) of
the Articles Supplementary. If the Company shall not provide a Compliance
Certificate within fifteen (15) days after the end of any calendar quarter, the
Purchaser may deliver a written notice to the Company expressly notifying the
Company of its obligations under this Section 5.16 to provide a Compliance
Certificate with respect to such calendar quarter (a “Compliance Notice”). Any
failure by the Company to provide a Compliance Certificate to the Purchaser
within thirty (30) days after receipt of such a Compliance Notice shall be
deemed to constitute an Approval Right Default (as defined in the Articles
Supplementary).

ARTICLE VI

Miscellaneous

Section 6.01    Survival. (a) The representations and warranties of the parties
contained in Articles III and IV (other than the Fundamental Representations)
shall survive for the longer of (i) nine (9) months following the First Closing
Date, or (ii) six (6) months following the last Closing Date to occur under this
Agreement, and shall then expire, and the Fundamental Representations shall
survive until the expiration of the applicable statute of limitations and shall
then expire; provided that nothing herein shall relieve any party of liability
for any inaccuracy in or breach of such representation or warranty to the extent
that any good-faith allegation of such inaccuracy or breach is made in writing
prior to such expiration by a Person entitled to make such claim pursuant to the
terms and conditions of this Agreement. All other covenants and agreements of
the parties contained herein shall survive the First Closing until performed in
accordance with their terms.

(b)    Notwithstanding anything herein to the contrary, except in the case of
Fraud, from and after the First Closing, the maximum liability of the Company
under or relating to this Agreement to the extent relating to or arising out of
any breach of, or inaccuracy in, the representations and warranties of the
Company made herein (other than with respect to the

 

40



--------------------------------------------------------------------------------

Fundamental Representations) shall in no event exceed 15% of the sum of (i) the
Tranche 1 Purchase Price, (ii) only if the Second Closing occurs, the Tranche 2
Purchase Price, and (iii) only if the Third Closing occurs, the Tranche 3
Purchase Price.

Section 6.02    Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto.

Section 6.03    Extension of Time, Waiver, Etc. The Company and the Purchaser
may, subject to applicable Law, (a) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, (b) extend the time for the performance of
any of the obligations or acts of the other party or (c) waive compliance by the
other party with any of the agreements contained herein applicable to such party
or, except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the Company or the
Purchaser in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

Section 6.04    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided that (a) the Purchaser may
assign all or any portion of its rights under this Agreement to any controlled
Affiliates of Starwood Global Opportunity Fund XI without first obtaining the
Company’s written consent, (b) subject to the foregoing clause (a), the Company
may not unreasonably withhold its consent for the Purchaser’s assignment of all
or any portion of its rights under this Agreement to any of its Affiliates,
(c) in the event of any such permitted assignment, the assignee shall agree in
writing to be bound by the provisions of this Agreement, including the rights,
interests and obligations so assigned and (d) no such assignment shall relieve
the Purchaser of its obligations hereunder. Subject to the immediately preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Notwithstanding anything herein to the contrary, (i) a Transfer by
Purchaser of any Securities or Warrant Shares to any of its Affiliates shall
automatically result in the transfer and assignment of the Purchaser’s rights
hereunder, including under Section 5.08, Section 5.09, Section 5.12 and
Section 5.13, to such Affiliates and (ii) no Transfer by Purchaser of any
Security or Warrant Shares to any Person (other than Purchaser’s Affiliates)
shall result in the transfer or assignment of any of the Purchaser’s rights
hereunder.

Section 6.05    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

 

41



--------------------------------------------------------------------------------

Section 6.06    Entire Agreement: No Third-Party Beneficiaries: No Recourse.
(a) This Agreement, including the Company Disclosure Letter, together with the
Confidentiality Agreement and the other Transaction Documents, constitutes the
entire agreement and supersedes all other prior agreements and understandings,
both written and oral, among the parties and their Affiliates, or any of them,
with respect to the subject matter hereof and thereof.

(b)    Except as expressly provided for in this Article VI, no provision of this
Agreement shall confer upon any Person other than the parties hereto and their
permitted assigns any rights or remedies hereunder. This Agreement may only be
enforced against, and any claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto, including entities that become parties
hereto after the date hereof or that agree in writing for the benefit of the
Company to be bound by the terms of this Agreement applicable to the Purchaser,
and no former, current or future equityholders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future equityholder, controlling person, director, officer, employee,
general or limited partner, member, manager, advisor, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from
any Non-Recourse Party.

Section 6.07    Governing Law; Jurisdiction. (a) This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed entirely within that
State, regardless of the laws that might otherwise govern under any applicable
conflict of Laws principles, except where the provisions of the laws of the
State of Maryland are mandatorily applicable.

(b)    All Actions arising out of or relating to this Agreement shall be heard
and determined in the state and federal courts located in the Borough of
Manhattan, State of New York and the parties hereto hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such Action and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such Action. The consents to jurisdiction and venue
set forth in this Section 6.07 shall not constitute general consents to service
of process in the State of New York and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties hereto. Each party hereto agrees that service
of process upon such party in any Action arising out of or relating to this
Agreement shall be effective if notice is given by overnight courier at the
address set forth in Section 6.10 of this Agreement. The parties hereto agree
that a final Judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the Judgment or in any other manner provided
by applicable Law; provided, however, that nothing in the foregoing shall
restrict any party’s rights to seek any post-Judgment relief regarding, or any
appeal from, a final trial court Judgment.

 

42



--------------------------------------------------------------------------------

Section 6.08    Specific Enforcement. The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that the parties hereto do not perform the
provisions of this Agreement in accordance with its specified terms or otherwise
breach such provisions. Accordingly the parties acknowledge and agree that the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and this right of specific enforcement is an
integral part of the Transactions and without that right, the parties would not
have entered into this Agreement. The parties agree not to assert that a remedy
of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, and agree not to assert that a remedy of monetary
damages would provide an adequate remedy or that the parties otherwise have an
adequate remedy at law. The parties acknowledge and agree that any party shall
not be required to provide any bond or other security in connection with its
pursuit of an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof.

Section 6.09    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.09.

Section 6.10    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:

 

  (a)  

If to the Company, to it at:

 

 

43



--------------------------------------------------------------------------------

   

TPG RE Finance Trust, Inc.

888 Seventh Avenue

New York, NY 10106

   

Attention:

  

Deborah J. Ginsberg

Bob Foley

   

Email:

  

[Redacted]

[Redacted]

 

with a copy (which shall not constitute notice) to:

   

TPG RE Finance Trust, Inc.

345 California Street, Suite 3300

San Francisco, CA 94104

   

Attention:

   Matthew Coleman    

Email:

   [Redacted]    

and

      

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

   

Attn:

   Sophia Hudson, P.C.       

Michael Brueck, P.C.

Marshall Shaffer

   

Phone:

   (212) 446-4800    

Email:

  

[Redacted]

[Redacted]

[Redacted]

 

(b)

  If to the Purchaser at:    

PE Holder, L.L.C.

591 West Putnam Avenue

Greenwich, Connecticut 06830

    Attn:   

Ethan Bing

      

Ellis Rinaldi

    Phone:   

(203) 422.7700

    Email:   

[Redacted]

[Redacted]

 

with a copy (which shall not constitute notice) to:

   

Sidley Austin LLP

787 7th Avenue

New York, NY 10019

   

Attn:

  

Michael A. Gordon

J. Gerrard Cummins

 

44



--------------------------------------------------------------------------------

    Phone:    (212) 839-5300     Email:   

[Redacted]

[Redacted]

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 6.11    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.

Section 6.12    Expenses. The Purchaser shall be entitled to receive
reimbursement from the Company for all reasonable and documented out-of-pocket
fees and expenses incurred through the Closings in connection with the
Transactions (including reasonable and documented out-of-pocket fees and
expenses of the Purchaser’s outside accountants, consultants and attorneys) that
are invoiced to the Company after the First Closing Date, up to an aggregate
amount of $1,500,000. To the extent invoiced to the Company prior to the First
Closing Date, the Company shall pay such fees and expenses, subject to the
limitations in the foregoing sentence, at the First Closing. Subject to the
foregoing, and except as otherwise expressly provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the Transactions
shall be paid by the party incurring such costs and expenses.

Section 6.13    Interpretation. (a) When a reference is made in this Agreement
to an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or,” “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” The word “will” shall be construed to
have the same meaning and effect as the word “shall.” The words “made available
to the Purchaser” and words of similar import refer to documents (A) posted to a
diligence website by or on behalf of the Company and made available to the
Purchaser or its Representatives or (B) delivered in Person or electronically to
the Purchaser or

 

45



--------------------------------------------------------------------------------

its Representatives. All terms defined in this Agreement shall have the defined
meanings when used in any document made or delivered pursuant hereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States. References to a Person are
also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded (unless otherwise required by Law, if
the last day of such period is not a Business Day, the period in question shall
end on the next succeeding Business Day).

(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement, and in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.

Section 6.14    Acknowledgment of Securities Laws. The Purchaser hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

[Remainder of Page Intentionally Left Blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

TPG RE FINANCE TRUST, INC.

 

By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

PE HOLDER, L.L.C.

 

By:  

/s/ Ethan Bing

Name:   Ethan Bing Title:   MD

 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Exhibit A:

Form of Closing Notice

Pursuant to Section [2.03 / 2.04] of the Investment Agreement (the “Investment
Agreement”), dated May 28, 2020, by and between TPG RE Finance Trust, Inc., a
Maryland corporation (the “Company”) and PE Holder, L.L.C., a Delaware limited
liability company (the “Purchaser”), the Company hereby elects to consummate the
[Second / Third] Closing. Terms not defined in this notice shall have the
meanings ascribed in the Investment Agreement.

Subject to the terms and conditions of the Investment Agreement, upon the
[Second / Third] Closing, the Company shall issue, sell and deliver to the
Purchaser the Tranche [2/3] Securities in exchange for the Tranche [2/3]
Purchase Price. The [Second / Third] Closing shall occur at 10:00 am (New York
City time) on the date that is thirteen (13) Business Days from the date of this
notice or such other date as the Purchaser and the Company shall agree in
writing.

Date:                 , 2020

TPG RE FINANCE TRUST, INC.

 

By:  

 

Name:   Title:  